Exhibit 10.12

 

601 GATEWAY BOULEVARD

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between 601 & 651 GATEWAY CENTER LP, a Delaware limited partnership
(“Landlord”), and AKERO THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

 

 

 

 

TERMS OF LEASE

DESCRIPTION

1.

Date:

 

February 14, 2020.

 

 

 

 

2.

Premises
(Article 1).

 

 

 

 

 

 

 

2.1

Building:

601 Gateway Boulevard, South San Francisco, California, containing 215,832
rentable square feet of space.  

 

 

 

 

 

2.2

Premises:

6,647 rentable square feet of space located on the third (3rd) floor of the
Building and commonly known as Suite 350, as further set forth in Exhibit A to
the Office Lease.

 

 

3.

Lease Term
(Article 2).

 

 

 

 

 

 

 

3.1

Lease Term:

Seven (7) years.

 

 

 

 

3.2

Lease Commencement Date:

The earlier to occur of (i) the date upon which Tenant first commences to
conduct business in the Premises, and (ii) the date upon which the Premises are
Ready for Occupancy, which Lease Commencement Date is anticipated to be June 1,
2020.

 

 

 

 

3.3

Lease Expiration Date:

If the Lease Commencement Date shall be the first day of a calendar month, then
the day immediately preceding the seventh (7th) anniversary of the Lease
Commencement Date; or if the Lease Commencement Date shall be other than the
first day of a calendar month, then the last day of the month in which

 





 

811311.04/WLA
378421-00002/2-14-20/mem/mem

 

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

 

the seventh (7th) anniversary of the Lease Commencement Date occurs.

 

 

 

4.

Base Rent (Article 3):

 

 

 

 

 

 

 

 

 

 

 

 

 

Period During Lease Term

    

Annual
Base Rent

    

Monthly
Installment
of Base Rent

    

Monthly Base
Rental Rate
Per Rentable
Square Foot

Lease Year 1*

 

$

299,115.00 

 

$

24,926.25 

 

$

3.75 

Lease Year 2

 

$

308,088.48 

 

$

25,674.04 

 

$

3.86 

Lease Year 3

 

$

317,331.12 

 

$

26,444.26 

 

$

3.98 

Lease Year 4

 

$

326,851.08 

 

$

27,237.59 

 

$

4.10 

Lease Year 5

 

$

336,656.52 

 

$

28,054.71 

 

$

4.22 

Lease Year 6

 

$

346,756.32 

 

$

28,896.36 

 

$

4.35 

Lease Year 7

 

$

357,159.00 

 

$

29,763.25 

 

$

4.48 

 

*Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 3.2, below, Tenant shall not be
obligated to pay Base Rent with respect to the Premises during the first (1st)
full calendar month of the Lease Term.

 

5.

Base Year
(Article 4):

Calendar year 2020.

 

 

 

6.

Tenant’s Share
(Article 4):

3.0797%.

 

 

 

7.

Permitted Use
(Article 5):

General office use.

 

 

 

8.

Letter of Credit
(Article 21): 

$107,953.86

 

 

 

9.

Address of Tenant
(Article 28):

Akero Therapeutics, Inc.
170 Harbor Way, 3rd Floor
South San Francisco, CA 94080
Attention:  Controller
(Prior to Lease Commencement Date)

and

 





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

 

 

 

 

Akero Therapeutics, Inc.
The Premises
Attention:  Controller
(After Lease Commencement Date)

 

 

 

10.

Address of Landlord
(Article 28):

See Article 28 of the Lease.

 

 

 

11.

Broker(s)
(Section 29.24):

Landlord:  Cushman & Wakefield

 

 

Tenant:  CBRE

 

 

 

12.

Tenant Improvement Allowance (Exhibit B):

None.  Landlord shall construct the Tenant Improvements pursuant to the terms of
the Tenant Work Letter, attached to this Lease as Exhibit B.

 





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-3-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1          Premises, Building, Project and Common Areas.

1.1.1          The Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”).  The outline of the Premises is set forth in Exhibit A attached
hereto and each floor or floors of the Premises has the number of rentable
square feet as set forth in Section 2.2 of the Summary.  The parties hereto
agree that the lease of the Premises is upon and subject to the terms, covenants
and conditions herein set forth, and Tenant covenants as a material part of the
consideration for this Lease to keep and perform each and all of such terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the condition of such performance.  The parties hereto hereby
acknowledge that the purpose of Exhibit A is to show the approximate location of
the Premises in the “Building,” as that term is defined in Section 1.1.2, below,
only, and such Exhibit is not meant to constitute an agreement, representation
or warranty as to the construction of the Premises, the precise area thereof or
the specific location of the “Common Areas,” as that term is defined in
Section 1.1.3, below, or the elements thereof or of the accessways to the
Premises or the “Project,” as that term is defined in Section 1.1.2,
below.  Except as specifically set forth in this Lease and in the Tenant Work
Letter attached hereto as Exhibit B (the “Tenant Work Letter”), Tenant shall
accept the Premises in its presently existing “as-is” condition and Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises.  Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in this Lease and the Tenant
Work Letter.  Notwithstanding anything in this Lease to the contrary, Landlord
shall deliver possession of the Premises to Tenant in good, vacant, broom clean
condition, with all Building Systems serving the Premises in good working order,
and otherwise in substantially the same condition as of the date hereof, except
with all the Tenant Improvements constructed in accordance with the Tenant Work
Letter.  If it is determined that any portion of the Building Systems serving
the Premises were not in good working order on the delivery date, then Landlord
shall not be liable to Tenant for any damages, but as Tenant’s sole remedy,
Landlord, at no cost to Tenant (and not as an Operating Expense), shall promptly
commence such work or take such other action as may be necessary to place the
same in good working order, and shall thereafter diligently pursue the same to
completion.

1.1.2       The Building and The Project.  The Premises are a part of the
building set forth in Section 2.1 of the Summary (the “Building”).  The Building
is part of an office project known as “Gateway Center.”  The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, subterranean parking facilities and
other improvements) upon which the Building and the Common Areas are located,
(iii) those certain other office buildings located in the vicinity of the
Building and known as 611 and 651 Gateway Boulevard,  respectively, and the land
upon which such office buildings are located, and (iv) at Landlord’s discretion,
any additional real property, areas, land, buildings or other improvements added
thereto outside of the Project.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-4-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

1.1.3          Common Areas.  Tenant shall have the non-exclusive right to use
in common with other tenants in the Project, and subject to the rules and
regulations referred to in Article 5 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas are collectively
referred to herein as the “Common Areas”).  The Common Areas shall consist of
the “Project Common Areas” and the “Building Common Areas.”  The term “Project
Common Areas,” as used in this Lease, shall mean the portion of the Project
designated as such by Landlord, which Project Common Areas may include, from
time to time, in Landlord’s sole discretion, a conference center and other
amenities.  The term “Building Common Areas,” as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord.  The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord and the use thereof shall be subject
to such rules, regulations and restrictions as Landlord may make from time to
time.  Provided the same do not unreasonably interfere with Tenant’s use of or
access to the Premises or materially increase the obligations or decrease the
rights of Tenant under this Lease, Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas.

1.2          Rentable Square Feet of Premises and Building.  For purposes of
this Lease, “rentable square feet” in the Premises and the Building, as the case
may be, shall be calculated pursuant to Landlord’s then current method for
measuring rentable square footage.  Landlord and Tenant hereby stipulate and
agree that the rentable area of the Premises is as set forth in Section 2.2 of
the Summary and the rentable square feet of the Building is as set forth in
Section 2.1 of the Summary.

ARTICLE 2

LEASE TERM

The terms and provisions of this Lease shall be effective as of the date of this
Lease.  The term of this Lease (the “Lease Term”) shall commence on the “Lease
Commencement Date,” as that term is set forth in Section 3.2 of the Summary, and
shall terminate on the “Lease Expiration Date,” as that term is set forth in
Section 3.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided.  For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term; provided
that the first Lease Year shall include any partial month at the commencement of
the Lease Term.  At any time during the Lease Term, Landlord may deliver to
Tenant a notice in the form as set forth in Exhibit C, attached hereto, as a
confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within ten (10) days of receipt thereof;
provided, however, Tenant’s failure to execute and return such notice to
Landlord within such time shall be conclusive upon Tenant that the information
set forth in such notice is as specified therein.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-5-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 3

BASE RENT

3.1          Base Rent.  Commencing on the Lease Commencement Date, Tenant shall
pay, without prior notice or demand, base rent (“Base Rent”) as set forth in
Section 4 of the Summary, payable in equal monthly installments as set forth in
Section 4 of the Summary in advance on or before the first day of each and every
calendar month during the Lease Term, without any setoff or deduction
whatsoever.  The Base Rent for the first full month of the Lease Term which
occurs after the expiration of any free rent period shall be paid at the time of
Tenant’s execution of this Lease.  If any Rent payment date (including the Lease
Commencement Date) falls on a day of the month other than the first day of such
month or if any payment of Rent is for a period which is shorter than one month,
the Rent for any fractional month shall accrue on a daily basis for the period
from the date such payment is due to the end of such calendar month or to the
end of the Lease Term at a rate per day which is equal to 1/365 of the
applicable annual Rent.  All other payments or adjustments required to be made
under the terms of this Lease that require proration on a time basis shall be
prorated on the same basis.  Until notice of some other designation is given to
Tenant in accordance with the provisions of Article 28 of this Lease, Base Rent
and all other charges shall be paid by remittance to or for the order of 601 &
651 Gateway Center LP by one of the following methods:

(i)          By ACH Transfer & Direct Deposit.

Bank of America
345 Montgomery Street, Concourse Level #1499
San Francisco, California 94101
ABA# 121-000-358
Account: Boston Properties L.P. Operating Account
Account Number: 14993-06215
Amount:  [fill in appropriate dollar amount]
Reference:  [fill in Tenant Name and Tenant Number]

or

(ii)         By Mail.

601 & 651 Gateway Center LP
P.O. Box 742841
Los Angeles, California 90074-2841

or

(iii)        By Overnight Delivery.

Bank of America Lock Box Services
Lockbox LAC-742841
2706 Media Center Drive
Los Angeles, California  90065.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-6-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

3.2          Abated Base Rent.  Provided that Tenant is not then in default of
this Lease beyond and applicable notice and cure period expressly set forth in
this Lease, then during the first (1st) full calendar month of the Lease Term
(the “Rent Abatement Period”), Tenant shall not be obligated to pay any Base
Rent otherwise attributable to the Premises during such Rent Abatement Period
(the “Rent Abatement”).  Landlord and Tenant acknowledge that the aggregate
amount of the Rent Abatement equals $24,926.25.  Tenant acknowledges and agrees
that the foregoing Rent Abatement has been granted to Tenant as additional
consideration for entering into this Lease, and for agreeing to pay the rental
and performing the terms and conditions otherwise required under this Lease.  If
Tenant shall be in default under this Lease, and shall fail to cure such default
within the notice and cure period, if any, permitted for cure pursuant to terms
and conditions of the Lease, or if this Lease is terminated for any reason other
than Landlord’s breach of this Lease, then the dollar amount of the unapplied
portion of the Rent Abatement as of the date of such default or termination, as
the case may be, shall be converted to a credit to be applied to the Base Rent
applicable at the end of the Lease Term and Tenant shall immediately be
obligated to begin paying Base Rent for the Premises in full.

ARTICLE 4

ADDITIONAL RENT

4.1          General Terms.  In addition to paying the Base Rent specified in
Article 3 of this Lease, Tenant shall pay (i) “Tenant’s Share” of the annual
“Building Direct Expenses,” as those terms are defined in Sections 4.2.10 and
4.2.2 of this Lease, respectively, which are in excess of the amount of Building
Direct Expenses applicable to the “Base Year,” as that term is defined in
Section 4.2.1 of this Lease, and (ii) Tenant’s Share of “Capital Expenses,” as
that term is defined in Section 4.2.9, below, pursuant to Section 4.6 of this
Lease; provided, however, that in no event shall any decrease in Building Direct
Expenses for any “Expense Year,” as that term is defined in Section 4.2.6 of
this Lease, below Building Direct Expenses for the Base Year entitle Tenant to
any decrease in Base Rent or any credit against sums due under this Lease.  Such
payments by Tenant, together with any and all other amounts payable by Tenant to
Landlord pursuant to the terms of this Lease, are hereinafter collectively
referred to as the “Additional Rent,” and the Base Rent and the Additional Rent
are herein collectively referred to as “Rent.”  All amounts due under this
Article 4 as Additional Rent shall be payable for the same periods and in the
same manner as the Base Rent.  Without limitation on other obligations of Tenant
which survive the expiration of the Lease Term, the obligations of Tenant to pay
the Additional Rent provided for in this Article 4 shall survive the expiration
of the Lease Term.  Landlord may upon expiration of the Lease Term deliver to
Tenant an estimate of any Base Rent, Additional Rent or other obligations
outstanding, and Landlord may either deduct such amount from any funds otherwise
payable to Tenant upon expiration or require Tenant to pay such funds
immediately.  Landlord shall make necessary adjustments for differences between
actual and estimated Additional Rent in accordance with Section 4.4, below.

4.2          Definitions of Key Terms Relating to Additional Rent.  As used in
this Article 4, the following terms shall have the meanings hereinafter set
forth:

4.2.1       “Base Year” shall mean the period set forth in Section 5 of the
Summary.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-7-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

4.2.2          “Building Direct Expenses” shall mean “Building Operating
Expenses” and “Building Tax Expenses”, as those terms are defined in
Sections 4.2.3 and 4.2.4, below, respectively.

4.2.3          “Building Operating Expenses” shall mean the portion of
“Operating Expenses,” as that term is defined in Section 4.2.7 below, allocated
to the tenants of the Building pursuant to the terms of Section 4.3.1 below.

4.2.4          “Building Tax Expenses” shall mean that portion of “Tax
Expenses”, as that term is defined in Section 4.2.8 below, allocated to the
tenants of the Building pursuant to the terms of Section 4.3.1 below.

4.2.5          “Direct Expenses” shall mean “Operating Expenses” and “Tax
Expenses.”

4.2.6          “Expense Year” shall mean each calendar year in which any portion
of the Lease Term falls, through and including the calendar year in which the
Lease Term expires, provided that Landlord, upon notice to Tenant, may change
the Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Building Direct
Expenses and Capital Expenses shall be equitably adjusted for any Expense Year
involved in any such change.

4.2.7          “Operating Expenses” shall mean all expenses, costs and amounts
of every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof.  Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:  (i) the cost
of supplying all utilities, the cost of operating, maintaining, repairing,
replacing, renovating and managing the utility systems, mechanical systems,
sanitary, storm drainage systems, communication systems and escalator and
elevator systems, and the cost of supplies, tools, and equipment and maintenance
and service contracts in connection therewith; (ii) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which may affect Operating Expenses, and the costs
incurred in connection with a government mandated transportation system
management program or similar program; (iii) the cost of all insurance carried
by Landlord in connection with the Project as reasonably determined by Landlord
(including, without limitation, commercial general liability insurance, physical
damage insurance covering damage or other loss caused by fire, earthquake, flood
and other water damage, explosion, vandalism and malicious mischief, theft or
other casualty, rental interruption insurance and such insurance as may be
required by any lessor under any present or future ground or underlying lease of
the Building or Project or any holder of a mortgage, trust deed or other
encumbrance now or hereafter in force against the Building or Project or any
portion thereof); (iv) the cost of landscaping, decorative lighting, and
relamping, the cost of maintaining fountains, sculptures, bridges and all
supplies, tools, equipment and materials used in the operation, repair and
maintenance of the Project, or any portion thereof; (v) the cost of parking area
repair, restoration, and maintenance, including, without limitation,
resurfacing, repainting, restriping and cleaning; (vi) fees, charges and other
costs, including management fees (or amounts in lieu thereof), consulting fees
(including, without limitation, any consulting fees incurred in connection with
the 





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-8-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




procurement of insurance), legal fees and accounting fees, of all contractors,
engineers, consultants and all other persons engaged by Landlord or otherwise
incurred by or charged by Landlord in connection with the management, operation,
administration, maintenance and repair of the Building and the Project;
(vii) payments under any equipment rental agreements or management agreements
(including the cost of any actual or charged management fee and the actual or
charged rental of any management office space); (viii) wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project (other than a
person generally considered to be higher in rank than the position of a person,
regardless of title, who supervises property managers that manage the Project
and other projects of Landlord and affiliates of Landlord); (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance and replacement of all systems and equipment and components
thereof of the Project; (xi) the cost of janitorial, alarm, security and other
services, replacement of wall and floor coverings, ceiling tiles and fixtures in
common areas, maintenance and replacement of curbs and walkways, repair to roofs
and re-roofing; (xii) amortization (including interest on the unamortized cost
at an annual interest rate determined by Landlord over the reasonable useful
life of the item in question) of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project,
or any portion thereof; (xiii) costs, fees, charges or assessments imposed by,
or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute “Tax Expenses” as that term
is defined in Section 4.2.8, below; (xiv) [Intentionally Omitted]; (xv) payments
under any easement, license, operating agreement, declaration, restrictive
covenant, or instrument pertaining to the sharing of costs by the Project or
related to the use or operation of the Project; and (xvi) all costs of applying
and reporting for the Project or any part thereof to seek or maintain
certification under the U.S. EPA’s Energy Star® rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system or a similar system or standard.  Notwithstanding anything to the
contrary in this Lease, the following items shall be excluded from Operating
Expenses:

(a)          any items included in or expressly excluded in subparts (i), (iii)
or (a)-(d) of Section 4.2.8.3 from, Tax Expenses;

(b)          except as permitted pursuant to items (xii) and (xiii), above,
principal or interest on indebtedness, debt amortization or ground rent paid by
Landlord in connection with any mortgages, deeds of trust or other financing
encumbrances, or ground leases of the Building or the Project;

I          capital improvements and repairs to the Building or the Project, and
capital repairs, capital equipment, and capital tool, and rental payments and
other related expenses incurred in leasing air conditioning systems, elevators
or other equipment ordinarily considered to be of a capital nature, except (i)
equipment which is used in providing janitorial or similar services and which is
not affixed to the Building, and (ii) equipment rented to remedy or ameliorate
an emergency condition (provided this exclusion I shall not be deemed to limit
or otherwise affect Capital Expenses allowed under this Lease);

(d)          legal, auditing, consulting and professional fees and other costs
paid or incurred in connection with financings, refinancings or sales of any
interest in Landlord or of





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-9-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Landlord’s interest in the Building or the Project or in connection with any
ground lease (including, without limitation, recording costs, mortgage recording
taxes, title insurance premiums and other similar costs, but excluding those
legal, auditing, consulting and professional fees and other costs incurred in
connection with the normal and routine maintenance and operation of the Building
and/or the Project);

I          legal fees, space planner’s fees, architect’s fees, leasing and
brokerage commissions, advertising and promotional expenditures and any other
marketing expense incurred in connection with the leasing of space in the
Building (including new leases, lease amendments, lease terminations and lease
renewals);

(f)           the cost of any items to the extent to which such cost is
reimbursed to Landlord by tenants of the Project (other than as a reimbursement
of operating expenses), or other third parties, or is covered by a warranty to
the extent of reimbursement for such coverage;

(g)          expenditures for any leasehold improvement which is made in
connection with the preparation of any portion of the Building for occupancy by
any tenant of the Building or the Project;

(h)          the cost of performing work or furnishing service to or for any
tenant other than Tenant, at Landlord’s expense, to the extent such work or
service is in excess of any work or service Landlord is obligated to provide to
Tenant or generally to other tenants in the Building at Landlord’s expense;

(i)           the cost of repairs or replacements incurred by reason of fire or
other casualty, or condemnation, to the extent Landlord actually receives
proceeds of property and casualty insurance policies or condemnation awards or
would have received such proceeds had Landlord maintained the insurance required
to be maintained by Landlord under this Lease;

(j)           the cost of acquiring sculptures, paintings or other objects of
fine art in the Building or the Project in excess of amounts typically spent for
such items in Class A office buildings of comparable quality in the South San
Francisco geographic area;

(k)          bad debt loss, rent loss, or reserves for bad debt or rent loss;

(l)           unfunded contributions to operating expense reserves by other
tenants;

(m)         contributions to charitable or political organizations in excess of
$50,000.00 in the aggregate in any single Expense Year;

(n)          expenses related solely and exclusively to the operation of the
retail space in the Project;

(o)          damage and repairs necessitated by the gross negligence or willful
misconduct of Landlord Parties;

(p)          fees, costs and expenses incurred by Landlord in connection with or
relating to claims against or disputes with tenants of the Building or the
Project;





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-10-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

(q)          interest, fines or penalties for late payment or violations of
Applicable Laws by Landlord, except to the extent incurring such expense is
caused by a corresponding late payment or violation of an Applicable Law by
Tenant, in which event Tenant shall be responsible for the full amount of such
expense;

I           the cost of remediation and removal of, or other cost that would not
have been incurred by Landlord but for the presence of, “Hazardous Substance,”
as that term is defined in Section 5.2, below, in the Building or on the
Project, provided, however, that the provisions of this sub-item I shall not
preclude the inclusion of costs with respect to materials (whether existing at
the Project as of the date of this Lease or subsequently introduced to the
Project) which are not, as of the date of this Lease, deemed to be Hazardous
Substance under applicable laws but which are subsequently deemed to be
Hazardous Substance under applicable laws (it being understood and agreed that
Tenant shall nonetheless be responsible under Section 5.2 of this Lease for all
costs of remediation and removal of Hazardous Substance to the extent caused by
Tenant Parties);

(s)           costs for the original construction and development of the
Building and nonrecurring costs for the repair or replacement of any structural
portion of the Building made necessary as a result of defects in the original
design, workmanship or materials;

(t)           costs and expenses incurred for the administration of the entity
which constitutes Landlord, as the same are distinguished from the costs of
operation, management, maintenance and repair of the Building and/or the
Project, including, without limitation, entity accounting and legal matters;

(u)          the wages and benefits of any employee who does not devote
substantially all of his or her employed time to the Project unless such wages
and benefits are prorated on a reasonable basis;

(v)          except as may be otherwise expressly provided in this Lease with
respect to specific items, including, without limitation, any management fee
paid by Landlord, the cost of any services or materials provided by any party
related to Landlord, to the extent such cost exceeds, the reasonable cost for
such services or materials absent such relationship in Class A office buildings
of comparable quality in the San Francisco financial district area;

(w)         depreciation for the Building, except as permitted pursuant to items
(xii) and (xiii), above; and

(x)          reserves for future improvements, repairs, additions, etc.

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord may elect to make (and shall make with respect to the
Base Year) an appropriate adjustment to the components of Operating Expenses for
such year to determine the amount of Operating Expenses





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-11-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

that would have been incurred had the Project been one hundred percent (100%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year.  Operating Expenses for the Base Year shall
include market-wide cost increases (including utility rate increases) due to
extraordinary circumstances, including, but not limited to, Force Majeure,
boycotts, strikes, conservation surcharges, security concerns, embargoes or
shortages (“Temporary Costs”), provided that for any Expense Year in which such
Temporary Costs are not included, the Base Year Operating Expenses shall be
adjusted to remove such Temporary Costs.  In no event shall the components of
Direct Expenses for any Expense Year related to Tax Expenses, Project utility,
services, or insurance costs, in the aggregate for each such category, be less
than the components of Direct Expenses related to Tax Expenses, Project utility,
services, or insurance costs in the Base Year.

4.2.8       Taxes.

4.2.8.1                      “Tax Expenses” shall mean all federal, state,
county, or local governmental or municipal taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary (including, without limitation, real estate taxes, general and
special assessments, transit taxes, business taxes, leasehold taxes or taxes
based upon the receipt of rent, including gross receipts or sales taxes
applicable to the receipt of rent, unless required to be paid by Tenant,
personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems and equipment, appurtenances, furniture and other personal
property used in connection with the Project, or any portion thereof), which
shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.8.2                      Tax Expenses shall include, without
limitation:  (i) Any tax on the rent, right to rent or other income from the
Project, or any portion thereof, or as against the business of leasing the
Project, or any portion thereof; (ii) Any assessment, tax, fee, levy or charge
in addition to, or in substitution, partially or totally, of any assessment,
tax, fee, levy or charge previously included within the definition of real
property tax, it being acknowledged by Tenant and Landlord that Proposition 13
was adopted by the voters of the State of California in the June 1978 election
(“Proposition 13”) and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
in further recognition of the decrease in the level and quality of governmental
services and amenities as a result of Proposition 13, Tax Expenses shall also
include any governmental or private assessments or the Project’s contribution
towards a governmental or private cost-sharing agreement for the purpose of
augmenting or improving the quality of services and amenities normally provided
by governmental agencies; (iii) Any assessment, tax, fee, levy, or charge
allocable to or measured by the area of the Premises, the tenant improvements in
the Premises, or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) All of the real estate taxes
and assessments imposed





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-12-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

upon or with respect to the Building and all of the real estate taxes and
assessments imposed on the land and improvements comprising the Project.

4.2.8.3                      If Tax Expenses for any period during the Lease
Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant’s Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the terms of this Lease.  Notwithstanding
anything to the contrary contained in this Section 4.2.8, there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, transfer taxes, inheritance and succession taxes,
estate taxes, federal and state income taxes, and other taxes to the extent
applicable to Landlord’s general or net income (as opposed to rents, receipts or
income attributable to operations at the Project), (ii) any items included as
Operating Expenses, and (iii) any items paid by Tenant under Section 4.5 of this
Lease.  If the property tax assessment for the Project (or any portion thereof)
(or Tax Expenses) for the Base Year or any Expense Year does not reflect an
assessment (or Tax Expenses) for a one hundred percent (100%) leased, completed
and occupied project (such that existing or future leasing, tenant improvements
and/or occupancy may result in an increased assessment and/or increased Tax
Expenses), Tax Expenses shall be adjusted, on a basis consistent with sound real
estate accounting principles, to reflect an assessment for (and Tax Expenses
for) a one hundred percent (100%) leased, completed and occupied project.  In
addition, notwithstanding anything in this Lease to the contrary, neither Tax
Expenses nor Operating Expenses shall include and Tenant shall not be required
to pay any portion of any tax or assessment expense or any increase therein (a)
in excess of the amount which would be payable if such tax or assessment expense
were paid in installments over the longest permitted term; (b) imposed on land
and improvements other than the Project; (c) resulting from the improvement of
any of the Project for the sole use of other occupants; or (d) results from
Landlord’s failure to timely pay taxes.

4.2.8.4                      Notwithstanding anything to the contrary set forth
in this Lease, the amount of Tax Expenses for the Base Year and any Expense Year
shall be calculated without taking into account any decreases in real estate
taxes obtained in connection with Proposition 8, and, therefore, the Tax
Expenses in the Base Year and/or an Expense Year may be greater than those
actually incurred by Landlord, but shall, nonetheless, be the Tax Expenses due
under this Lease; provided that (i) any costs and expenses incurred by Landlord
in securing any Proposition 8 reduction shall not be deducted from Tax Expenses
nor included in Direct Expenses for purposes of this Lease, and (ii) tax refunds
under Proposition 8 shall not be deducted from Tax Expenses nor refunded to
Tenant, but rather shall be the sole property of Landlord.  Landlord and Tenant
acknowledge that the preceding sentence is not intended to in any way affect (A)
the inclusion in Tax Expenses of the statutory two percent (2.0%) annual
increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pursuant to the terms of Proposition 13.  Notwithstanding anything to the
contrary set forth in this Lease, only Landlord may institute proceedings to
reduce Tax Expenses and the filing of any such proceeding by Tenant without
Landlord’s consent shall constitute an event of default by Tenant under this
Lease.  Notwithstanding the foregoing, Landlord shall not be obligated to file
any application or institute any proceeding seeking a reduction in Tax
Expenses.  Notwithstanding the foregoing, upon a reassessment of the Building
and/or the Project pursuant to the terms of Proposition 13 (a “Reassessment”)
occurring after the Base Year which results in a decrease in Tax Expenses, the
component of Tax Expenses for the Base Year which is attributable





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-13-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

to the assessed value of the Building and/or the Project under Proposition 13
prior to the Reassessment (without taking into account any Proposition 8
reductions) (the “Base Year Prop 13 Taxes”) shall be reduced, if at all, for the
purposes of comparison to all subsequent Expense Years (commencing with the
Expense Year in which the Reassessment takes place) to an amount equal to the
real estate taxes based upon such Reassessment, and if thereafter, in connection
with a subsequent Reassessment, the assessed value of the Building and/or the
Project under Proposition 13 shall increase, the current Base Year Prop 13 Taxes
shall be increased for purposes of comparison to all subsequent Expense Years
(commencing with the Expense Year in which the Reassessment takes place) to an
amount equal to the lesser of the original Base Year Prop 13 Taxes and an amount
equal to the real estate taxes based upon such Reassessment.

4.2.9          “Capital Expenses” shall mean all cost of capital repair,
improvements or expenditures incurred by Landlord in connection with the Project
(A) which are principally intended to effect economies in the operation,
cleaning or maintenance of the Project, or any portion thereof, (B) that are
required to comply with present or anticipated conservation programs, (C) which
are replacements or modifications of nonstructural items located in the Common
Areas required to keep the Common Areas in good order or condition, or (D) that
are required under any governmental law or regulation, except for capital
expenditures to remedy a condition existing prior to the Lease Commencement Date
which an applicable governmental authority, if it had knowledge of such
condition prior to the Lease Commencement Date, would have then required to be
remedied pursuant to then-current governmental laws or regulations in their form
existing as of the Lease Commencement Date and pursuant to the then-current
interpretation of such governmental laws or regulations by the applicable
governmental authority as of the Lease Commencement Date.  In no event shall
Capital Expenses include any costs incurred by Landlord prior to or during the
Base Year.  The cost of Capital Expenses shall be amortized as set forth in
Section 4.2.7(xii).   Notwithstanding anything in this Lease to the contrary,
“Capital Expenses” shall not include any expenses specifically excluded from
Operating Expenses.

4.2.10        “Tenant’s Share” shall mean the percentage set forth in Section 6
of the Summary.  Tenant’s Share was calculated by multiplying the number of
rentable square feet of the Premises, as set forth in Section 2.2 of the
Summary, by 100, and dividing the product by the total number of rentable square
feet in the Building.

4.3          Allocation of Direct Expenses.

4.3.1          Method of Allocation.  The parties acknowledge that the Building
is a part of a multi-building project and that the costs and expenses incurred
in connection with the Project (i.e., the Direct Expenses) should be shared
between the tenants of the Building and the tenants of the other buildings in
the Project.  Accordingly, as set forth in Section 4.2 above, Direct Expenses
(which consists of Operating Expenses and Tax Expenses) and Capital Expenses are
determined annually for the Project as a whole, and a portion of the Direct
Expenses and Capital Expenses, which portion shall be determined by Landlord on
an equitable basis, shall be allocated to the tenants of the Building (as
opposed to the tenants of any other buildings in the Project) and such portion
shall be the Building Direct Expenses and Capital Expenses for purposes of this
Lease.  Such portion of Direct Expenses and Capital Expenses allocated to the
tenants of the Building shall include all Direct Expenses attributable solely to
the Building (and not any Direct





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-14-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Expenses and Capital Expenses attributable solely to other buildings) and an
equitable portion of the Direct Expenses attributable to the Project as a whole.

4.3.2          Cost Pools.  Landlord shall have the right, from time to time, to
equitably allocate some or all of the Direct Expenses for the Project among
different portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion.  Such Cost Pools may include, but shall not be limited
to, the office space tenants of a building of the Project or of the Project, and
the retail space tenants of a building of the Project or of the Project.  The
Direct Expenses and Capital Expenses allocable to each such Cost Pool shall be
allocated to such Cost Pool and charged to the tenants within such Cost Pool in
an equitable manner.

4.4          Calculation and Payment of Direct Expenses.  If for any Expense
Year ending or commencing within the Lease Term, Tenant’s Share of Building
Direct Expenses for such Expense Year exceeds Tenant’s Share of Building Direct
Expenses applicable to the Base Year, then Tenant shall pay to Landlord, in the
manner set forth in Section 4.4.1, below, and as Additional Rent, an amount
equal to the excess (the “Excess”).

4.4.1       Statement of Actual Building Direct Expenses and Payment by
Tenant.  Landlord shall give to Tenant within four (4) months following the end
of each Expense Year, a statement (the “Statement”) which shall state the
Building Direct Expenses incurred or accrued for such preceding Expense Year,
and which shall indicate the amount of the Excess.  Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term, if
an Excess is present, Tenant shall pay, within thirty (30) days, the full amount
of the Excess for such Expense Year, less the amounts, if any, paid during such
Expense Year as “Estimated Excess,” as that term is defined in Section 4.4.2,
below.  If the amounts paid by Tenant during an Expense Year as Estimated Excess
exceed the Excess for such Expense Year, then such difference shall be
reimbursed by Landlord to Tenant within thirty (30) days, provided that any such
reimbursement, at Landlord’s option, may be credited against the Rent next
coming due under this Lease unless the Lease Term has expired, in which event
Landlord shall refund the appropriate amount to Tenant.  The failure of Landlord
to timely furnish the Statement for any Expense Year shall not prejudice
Landlord or Tenant from enforcing its rights under this Article 4.  Even though
the Lease Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of Building Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall immediately pay to Landlord such amount.  The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.

4.4.2          Statement of Estimated Building Direct Expenses.  In addition,
Landlord shall endeavor to give Tenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the “Estimated
Excess”) as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year.  The failure of Landlord to timely furnish
the Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Estimated Excess under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary.  Thereafter, Tenant shall
pay, with its next installment of Base Rent due at least thirty (30) days after
delivery





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-15-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

of such Statement, a fraction of the Estimated Excess for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

4.5          Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1          Tenant shall be liable for and shall pay thirty (30) days before
delinquency, taxes levied against Tenant’s equipment, furniture, fixtures and
any other personal property located in or about the Premises.  If any such taxes
on Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall within thirty (30) days
after demand repay to Landlord the taxes so levied against Landlord or the
proportion of such taxes resulting from such increase in the assessment, as the
case may be.

4.5.2          If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord’s  “building standard” in other space in the Building are
assessed, then the Tax Expenses levied against Landlord or the property by
reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 4.5.1, above.

4.5.3          Notwithstanding any contrary provision herein, Landlord may
charge Tenant directly, and Tenant shall pay prior to delinquency as Additional
Rent (and not as a part of Direct Expenses) any (i) gross receipts or other rent
tax or sales tax, service tax, transfer tax or value added tax, business tax or
any other applicable tax on the rent or services herein or otherwise respecting
this Lease, (ii) taxes assessed upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion of the Project, including the Project
parking facility and taxes or assessments due to any type of ballot measure,
including an initiative adopted by the voters or local agency, or a state
proposition approved by the voters; or (iii) taxes assessed upon this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises.

4.5.4          Landlord may charge Tenant the estimated amount of taxes and
other charges for which Tenant is directly responsible pursuant to this Section
4.5 on a monthly basis, provided that Landlord shall reconcile the amount
actually paid by Tenant with the amount that Tenant should have paid, as part of
Landlord’s Statement following the end of each Expense Year.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-16-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

4.6          Calculation and Payment of Capital Expenses.  Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall pay to Landlord,
on a monthly basis. As Additional Rent and in addition to Tenant’s Share of
Building Direct Expenses, an amount equal to Tenant’s Share of all Capital
Expenses incurred by Landlord for any Expense Year following the Base Year;
provided, however, any such Capital Expenses shall be amortized (including
interest on the unamortized cost at an annual interest rate reasonably
determined by Landlord) over its useful life as Landlord shall reasonably
determine, and Tenant shall only be obligated to pay Tenant’s Share of such
amortized amount; provided further, however, if Landlord reasonably concludes on
the basis of engineering estimates that a particular capital expenditure will
effect savings in Operating Expenses, including, without limitation, energy
related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual amortization therefor, then and
in such event the amount of amortization for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased amortization (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.  The amount of Capital Expenses incurred
by Landlord, as well as Tenant’s Share of such Capital Expenses, shall be set
forth on each Statement and each Estimate Statement delivered by Landlord to
Tenant and Tenant shall pay Tenant’s Share of such Capital Expenses at the same
time and in the same manner as Tenant shall pay Tenant’s Share of Building
Direct Expenses.

ARTICLE 5

USE OF PREMISES

5.1          Permitted Use.  Tenant shall use the Premises solely for the
Permitted Use set forth in Section 7 of the Summary and Tenant shall not use or
permit the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Landlord, which may be withheld
in Landlord’s sole discretion.

5.2          Prohibited Uses.  Tenant further covenants and agrees that Tenant
shall not use, or permit any of its employees, agents, or contractors to use,
the Premises or any part thereof for any use or purpose contrary to the
provisions of the Rules and Regulations set forth in Exhibit D, attached hereto,
or in violation of the laws of the United States of America, the State of
California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any way damage the reputation of the Project or
materially obstruct or interfere with the rights of other tenants or occupants
of the Building, or injure or annoy them or use or allow the Premises to be used
for any improper or unlawful  purpose, nor shall Tenant cause, maintain or
permit any nuisance in, on or about the Premises.  Tenant shall comply with, and
Tenant’s rights and obligations under the Lease and Tenant’s use of the Premises
shall be subject and subordinate to, all recorded easements, covenants,
conditions, and restrictions now or hereafter affecting the Project, provided
the same do not





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-17-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

unreasonably interfere with Tenant’s use of the Premises as permitted under this
Lease.  Except for small quantities customarily used in business offices in
compliance with applicable laws and its recommended uses, Tenant shall not cause
or permit any “Hazardous Substance,” as that term is defined below, to be used,
stored, produced, generated or disposed of (into the sewage or waste disposal
system or otherwise) on or in the Premises by Tenant or Tenant’s agents,
employees, contractors, assignees or sublessees, without first obtaining
Landlord’s written consent.  Tenant shall immediately notify, and shall direct
Tenant’s agents, employees contractors, invitees, assignees and sublessees to
immediately notify, Landlord of any incident in, on or about the Premises that
would require the filing of a notice under any federal, state, local or
quasi-governmental law (whether under common law, statute or otherwise),
ordinance, decree, code, ruling, award, rule, regulation or guidance document
now or hereafter enacted or promulgated, as amended from time to time, in any
way relating to or regulating any Hazardous Substance.  As used herein,
“Hazardous Substance” means any substance which is toxic, ignitable, reactive,
or corrosive and which is regulated by any local government, the State of
California, or the United States government.  “Hazardous Substance” includes any
and all material or substances which are defined as “hazardous
waste,” “extremely hazardous waste” or a “hazardous substance” pursuant to
state, federal or local governmental law.  “Hazardous Substance” also includes
asbestos, polychlorobiphenyls (i.e., PCB’s) and petroleum.

ARTICLE 6

SERVICES AND UTILITIES

6.1          Standard Tenant Services.  Landlord shall provide the services
specified below and on Exhibit F attached hereto, on all days (unless otherwise
stated below or in Exhibit F) during the Lease Term.

6.1.1          Subject to limitations imposed by all governmental rules,
regulations and guidelines applicable thereto, Landlord shall provide heating,
ventilation and air conditioning (“HVAC”) when necessary for normal comfort for
normal office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday through
Friday (collectively, the “Building Hours”), except for the date of observation
of New Year’s Day, Independence Day, Labor Day, Memorial Day, Thanksgiving Day,
Christmas Day and, at Landlord’s discretion, other locally or nationally
recognized holidays (collectively, the “Holidays”).  Tenant shall cooperate
fully with Landlord at all times and abide by all regulations and requirements
that Landlord may reasonably prescribe for the proper functioning and protection
of the HVAC, electrical, mechanical and plumbing systems.

6.1.2          Landlord shall provide electricity to the Premises (including
adequate electrical wiring and facilities for connection to Tenant’s lighting
fixtures and incidental use equipment) for lighting and power suitable for the
Permitted Use as reasonably determined by Landlord, provided that Tenant’s
electrical usage shall be subject to applicable laws and regulations.  Tenant
shall bear the cost of replacement of lamps, starters and ballasts for
non-Building standard lighting fixtures within the Premises.

6.1.3          Landlord shall provide city water from the regular Building
outlets for drinking, office kitchen, lavatory and toilet purposes in the
Building Common Areas.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-18-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

6.1.4          Landlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours, shall have one elevator
available at all other times, including on the Holidays, except in the event of
emergency, and shall provide nonexclusive, non-attended automatic passenger
escalator service during Building Hours only.

6.1.5          Landlord shall provide nonexclusive freight elevator service
subject to reasonable scheduling by Landlord.

6.1.6          Landlord shall provide customary weekday janitorial services to
the Premises, except the date of observation of the Holidays, in and about the
Premises and customary occasional window washing services, each in a manner
consistent with other Class “A” office buildings located in the vicinity of the
Project.

6.1.7          Subject to Landlord’s rules, regulations, and restrictions and
the terms of this Lease, Landlord shall permit Tenant to utilize its reasonable
share of available existing Building risers, raceways, shafts and conduit to
make connections to the Premises, subject to Landlord’s commercially reasonable
standard fees for such use.

Notwithstanding anything in this Lease to the contrary, if Landlord or any
affiliate of Landlord has elected to qualify as a real estate investment trust
(“REIT”), any service required or permitted to be performed by Landlord pursuant
to this Lease, the charge or cost of which may be treated as impermissible
tenant service income under the laws governing a REIT, may be performed by a
taxable REIT subsidiary that is affiliated with either Landlord or Landlord’s
property manager, an independent contractor of Landlord or Landlord’s property
manager (the “Service Provider”).  If Tenant is subject to a charge under this
Lease for any such service, then, at Landlord’s direction, Tenant will pay such
charge either to Landlord for further payment to the Service Provider or
directly to the Service Provider, and, in either case, (i) Landlord will credit
such payment against Additional Rent due from Tenant under this Lease for such
service, and (ii) such payment to the Service Provider will not relieve Landlord
from any obligation under the Lease concerning the provisions of such service.

6.2          Overstandard Tenant Use.  Tenant shall not, without Landlord’s
prior written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may materially affect the
temperature otherwise maintained by the air conditioning system or increase the
water normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease.  If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, upon billing, the cost of such excess
consumption, the reasonable, actual cost of the installation, operation, and
maintenance of equipment which is installed in order to supply such excess
consumption, and the cost of the increased wear and tear on existing equipment
caused by such excess consumption; and Landlord may install devices to
separately meter (or sub-meter) any increased use and in such event Tenant shall
pay the increased cost directly to Landlord, within thirty (30) days after
demand, at the rates charged by the public utility company furnishing the same,
including the cost of such additional metering (or sub-metering) devices.  In
addition, in the event that there is located in the Premises a data center
containing high density computing equipment, as defined in the U.S. EPA’s Energy
Star® rating system (“Energy Star”), Landlord may require the installation in
accordance





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-19-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

with Energy Star of separate metering or check metering equipment, in which
event (i) Tenant shall pay the costs of any such meter or check meter directly
to Landlord, on demand, including the installation and connectivity thereof,
(ii) Tenant shall directly pay to the utility provider all electric consumption
on any meter, and (iii) Tenant shall pay to Landlord, as Additional Rent, all
electric consumption on any check meter within thirty (30) days after being
billed thereof by Landlord, in addition to other electric charges payable by
Tenant under the Lease.  In the event that Tenant purchases any utility service
directly from the provider, Tenant shall promptly provide to Landlord either
permission to access Tenant’s usage information from the utility service
provider or copies of the utility bills for Tenant’s usage of such services in a
format reasonably acceptable to Landlord.  Tenant’s use of electricity shall
never exceed the capacity of the feeders to the Project or the risers or wiring
installation.  If Tenant desires to use heat, ventilation or air conditioning
during hours other than those for which Landlord is obligated to supply such
utilities pursuant to the terms of Section 6.1 of this Lease, Tenant shall give
Landlord such prior notice, if any, as Landlord shall from time to time
reasonably and uniformly establish as appropriate, of Tenant’s desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at such hourly cost to Tenant (which shall be treated as Additional Rent)
as Landlord shall from time to time reasonably and uniformly establish. 
Landlord shall have the exclusive right, but not the obligation, upon Tenant’s
request, to provide any additional services which may be required by Tenant,
including, without limitation, locksmithing, lamp replacement, additional
janitorial service, and additional repairs and maintenance.  If Tenant requests
any such additional services, the cost of such additional services will include
Landlord’s standard fee for its involvement with such additional
services.  Tenant shall pay to Landlord such cost of such additional services
within thirty (30) days after being billed for same.

6.3          Interruption of Use.  Tenant agrees that Landlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any service (including telephone and telecommunication
services), or for any diminution in the quality or quantity thereof, when such
failure or delay or diminution is occasioned, in whole or in part, by breakage,
repairs, replacements, or improvements, by any strike, lockout or other labor
trouble, by inability to secure electricity, gas, water, or other fuel at the
Building or Project after reasonable effort to do so, by any riot or other
dangerous condition, emergency, accident or casualty whatsoever, by act or
default of Tenant or other parties, or by any other cause beyond Landlord’s
reasonable control; and such failures or delays or diminution shall never be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent or performing any of its
obligations under this Lease.  Furthermore, Landlord shall not be liable under
any circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.

ARTICLE 7

REPAIRS

Landlord shall at all times during the Lease Term maintain in good condition and
operating order the structural portions of the Building, including, without
limitation, the foundation, floor slabs, ceilings, roof, columns, beams, shafts,
stairs, stairwells, escalators, elevators, base building





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-20-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

restrooms and all Common Areas (collectively, the “Building Structure”, and the
Base Building mechanical, electrical, life safety, plumbing, sprinkler and HVAC
systems installed or furnished by Landlord (collectively, the “Building
Systems”).  Landlord shall also maintain and repair the solar window film on the
inside of the exterior Building windows, provided that if damage to such solar
window film is caused by Tenant, then Tenant shall pay the cost for any such
repairs.  Except as specifically set forth in this Lease to the contrary, Tenant
shall not be required to repair the Building Structure and/or the Building
Systems except to the extent required because of Tenant’s use of the Premises
for other than normal and customary business office operations (which repairs
shall be performed by Landlord at Tenant’s cost and expense).  Tenant shall, at
Tenant’s own expense, keep the Premises, including all improvements, fixtures
and furnishings therein, and the floor coverings within the Premises, in good
order, repair and condition at all times during the Lease Term.  In addition,
subject to Section 10.3, Articles 11 and 13 of this Lease, Tenant shall, at
Tenant’s own expense, but under the supervision and subject to the prior
approval of Landlord, and within any reasonable period of time specified by
Landlord, promptly and adequately repair all damage to the Premises and replace
or repair all damaged, broken, or worn fixtures and appurtenances, except for
damage caused by ordinary wear and tear or beyond the reasonable control of
Tenant; provided however, that, if Tenant fails to do so, Landlord shall have
the exclusive right, at Landlord’s option, but not the obligation, to make such
repairs and replacements, and Tenant shall pay to Landlord the cost thereof,
including Landlord’s standard fee for its involvement with such repairs and
replacements, promptly upon being billed for same.  Landlord may, but shall not
be required to, enter the Premises, as provided in Article 27, below, at all
reasonable times to make such repairs, alterations, improvements or additions to
the Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree.  Tenant
hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1          Landlord’s Consent to Alterations.  Tenant may not make or permit
its employees, agents or contractors to make any improvements, alterations,
additions, changes, or repairs (pursuant to Article 7 or otherwise) to the
Premises or any mechanical, plumbing or HVAC facilities or systems pertaining to
the Premises (collectively, the “Alterations”) without first procuring the prior
written consent of Landlord to such Alterations, which consent shall be
requested by Tenant in accordance with the terms and conditions of this
Article 8, and which consent shall not be unreasonably withheld by Landlord,
provided it shall be deemed reasonable for Landlord to withhold its consent to
any Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the
Building.  Landlord may impose, as a condition of its consent to any and all
Alterations or repairs of the Premises or about the Premises, such requirements
as Landlord in its reasonable discretion may deem desirable.  The construction
of the initial improvements to the Premises shall be governed by the terms of
the Tenant Work Letter and not the terms of this Article 8.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-21-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

8.2          Manner of Construction.  Landlord shall have the exclusive right,
at Landlord’s option, but not the obligation, upon Tenant’s request that
Landlord perform such work, to make the Alterations at Tenant’s sole cost and
expense.  If Landlord elects to make the Alterations pursuant to the immediately
preceding sentence, then Tenant shall retain Landlord to construct such
Alterations and Landlord shall hold all applicable construction
contracts.  Prior to the commencement of construction of any Alterations or
repairs, Tenant shall submit to Landlord, for Landlord’s review and approval in
its reasonable discretion, four (4) copies signed by Tenant of all plans,
specifications and working drawings relating thereto.  Tenant, at its sole cost
and expense, shall retain an architect/space planner selected by Tenant, and
reasonably approved by Landlord, to prepare such plans, specifications and
working drawings; provided that, Tenant shall also retain the engineering
consultants reasonably approved by Landlord to prepare all plans and engineering
working drawings, if any, relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety and sprinkler work of the Alterations.  Tenant shall
be required to include in its contracts with the architect and the engineers a
provision which requires ownership of all architectural and engineering drawings
to be transferred to Tenant upon the substantial completion of the Alteration
and Tenant hereby grants to Landlord a non-exclusive right to use such drawings,
including, without limitation, a right to make copies thereof.  Tenant shall
cause each architect/space planner and engineer retained by Tenant to follow
Landlord’s reasonable standard construction administration procedures and to
utilize the standard specifications and details for the Building (unless
otherwise approved by Landlord), all as promulgated by Landlord from time to
time.  Tenant and Tenant’s architect/space planner shall verify, in the field,
the dimensions and conditions as shown on the relevant portions of the “Base
Building” plans, and Tenant and Tenant’s architect/space planner shall be solely
responsible for the same, and Landlord shall have no responsibility in
connection therewith.  In addition, at Landlord’s option, Landlord may submit
Tenant’s plans, specifications and working drawings to a third-party architect
and/or engineer, selected by Landlord, for their review, at Tenant’s sole cost
and expense.  Landlord’s review of plans, specifications and working drawings as
set forth in this Section 8.2, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, compliance with applicable building codes or other like
matters.  Accordingly, notwithstanding that any plans, specifications or working
drawings are reviewed by Landlord or its space planner, architect, engineers and
consultants, and notwithstanding any advice or assistance which may be rendered
to Tenant by Landlord or Landlord’s space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the plans,
specifications and working drawings for the Alterations, and Tenant’s waiver and
indemnity set forth in Section 10.1 of this Lease, below, shall specifically
apply to the plans, specifications and working drawings for the
Alterations.  Following Landlord’s approval in its reasonable discretion of all
plans, specifications and working drawings for the Alterations, a contractor to
construct the Alterations shall be selected by Tenant and reasonably approved by
Landlord.  Landlord shall provide to Tenant an itemized statement of costs, as
set forth in the proposed contract with such contractor  Tenant shall approve
and deliver to Landlord the itemized statement of costs provided to Tenant in
accordance with this Section 8.2, and upon receipt of such itemized statement of
costs by Landlord, Landlord shall be released by Tenant (i) to retain the
contractor who submitted such itemized statement of costs, and (ii) to purchase
the items set forth in such itemized statement of costs and to commence the
construction relating to such items.  Landlord hereby assigns to Tenant all
warranties and guaranties by the contractor selected in accordance with this
Section 8.2 to





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-22-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

construct the Alterations, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Alterations.  In the
event Tenant requests any Alterations in the Premises which require or give rise
to governmentally required changes to the “Base Building,” as that term is
defined below, then Landlord shall, at Tenant’s expense, make such changes to
the Base Building.  As used in this Lease, the “Base Building” shall mean the
Building Structure and the Building Systems.  In performing the work of any
Alterations for which Tenant is responsible, Tenant shall have the work
performed in such manner so as not to unreasonably obstruct access to the
Project or any portion thereof, by any other tenant of the Project, and so as
not to unreasonably obstruct the business of Landlord or other tenants in the
Project.  Tenant shall not use (and upon notice from Landlord shall cease using)
contractors, services, workmen, labor, materials or equipment that, in
Landlord’s reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas.  In addition to Tenant’s obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Project is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and Tenant shall
deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations in CAD format as well as all permits,
approvals and other documents issued by any governmental agency in connection
with the Alterations.

8.3          Payment for Improvements.  Tenant shall pay to Landlord within
thirty (30) days after being billed for the same, all costs related to the
construction of the Alterations, including, without limitation, the following
items and costs:  (i) all amounts actually paid by Landlord to any
architect/space planner, engineer, consultant, contractor, subcontractor,
mechanic, materialman or other person, whether retained by Landlord or Tenant,
in connection with the Alterations, and all fees incurred by, and the actual
cost of documents and materials supplied by, Landlord and Landlord’s consultants
in connection with the preparation and review of all plans, specifications and
working drawings for the Alterations; (ii) all plan check, permit and license
fees relating to construction of the Alterations paid by Landlord; (iii) the
cost of any changes in the Base Building when such changes are required by any
plans, specifications or working drawings for the Alterations (including if such
changes are due to the fact that such work is prepared on an unoccupied basis),
such cost to include all direct architectural and/or engineering fees and
expenses incurred by Landlord in connection therewith; (iv) the cost of any
changes to the plans, specifications and working drawings for the Alterations or
to the Alterations themselves required by all applicable zoning and building
codes and other laws and paid by Landlord; (v) sales and use taxes and Title 24
fees imposed on, assessed against or paid by Landlord; (vi) Landlord’s standard
fee in the amount of five percent (5%) of the hard cost of such Alterations for
its involvement with such Alterations; and (vii) all other costs incurred by
Landlord in connection with the construction of the Alterations.  Landlord, at
its option, may render bills to Tenant in advance of, or during, construction of
the Alterations so as to enable Landlord to pay all costs and expenses incurred
by Landlord in connection with the Alterations (including, without limitation,
costs of the contractor retained to construct the Alterations) without advancing
Landlord’s own funds.  At Landlord’s election in its reasonable discretion,
Tenant shall deliver to Landlord prior to commencement of construction of the
Alterations cash in an amount equal to all estimated costs related to the
construction of such Alterations, or such lesser amount as Landlord shall
specify, to be held by Landlord and disbursed by Landlord for costs related to
the construction of the Alterations, as  such costs are incurred.  In the event
that, after Tenant’s approval of a cost proposal for the





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-23-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Alterations in accordance with Section 8.2, above, any revisions, changes or
substitutions shall be made to the plans, specifications and working drawings or
the Alterations, any additional costs which arise in connection with such
revisions, changes or substitutions or any other additional costs shall be paid
by Tenant to Landlord immediately upon Landlord’s request.  Any surplus funds
delivered by Tenant and held by Landlord in connection with the Alterations
shall be refunded to Tenant when all costs related to the construction of the
Alterations have been paid in full.

8.4          Construction Insurance.  In the event that any Alterations are made
pursuant to this Article 8, prior to the commencement of such Alterations,
Tenant shall provide Landlord with certificates of insurance evidencing
compliance with the requirements of Section 10.14 of this Lease, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 of this Lease immediately upon completion thereof.  In
addition, Landlord may, in its reasonable discretion, require Tenant to obtain a
lien and completion bond or some alternate form of security satisfactory to
Landlord in an amount sufficient to ensure the lien-free completion of such
Alterations and naming Landlord as a co-obligee.

8.5          Landlord’s Property.  All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Tenant and shall be
and become the property of Landlord (other than Tenant’s personal property and
trade fixtures) at the expiration of the Lease Term, or the earlier termination
thereof; provided, however, Landlord may, by written notice to Tenant prior to
the end of the Lease Term, or given following any earlier termination of this
Lease, require Tenant, at Tenant’s expense, to remove any Alterations or
improvements and to repair any damage to the Premises and Building caused by
such removal and return the affected portion of the Premises to their condition
existing prior to the installation of such Alterations or improvements;
provided; however, that notwithstanding the foregoing, upon request by Tenant at
the time of Tenant’s request for Landlord’s consent to any Alteration or
improvement, Landlord shall notify Tenant whether the applicable Alteration or
improvement will be required to be removed pursuant to the terms of this
Section 8.5.  If Tenant fails to complete such removal and/or to repair any
damage caused by the removal of any Alterations or improvements in the Premises
and return the affected portion of the Premises to their condition existing
prior to the installation of such Alterations or improvements, prior to the
expiration or earlier termination of this Lease, then Rent shall continue to
accrue under this Lease in accordance with Article 16, below, after the end of
the Lease Term after Landlord delivers written notice to Tenant of its failure
to surrender the Premises in the required condition until such work shall be
completed, and Landlord shall have the right, but not the obligation, to perform
such work and to charge the cost thereof to Tenant.  Except to the extent due to
the gross negligence or willful misconduct or violation of this Lease by
Landlord or its agents, employees or contractors, Tenant hereby protects,
defends, indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien, including but not limited to, court costs
and reasonable attorneys’ fees, in any manner relating to the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-24-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least five (5) business days prior to the commencement of any work on the
Premises which may give rise to a lien on the Premises, Building or Project (or
such additional time as may be necessary under applicable laws) to afford
Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within twenty (20) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord’s option shall attach only against Tenant’s interest in the
Premises and shall in all respects be subordinate to Landlord’s title to the
Project, Building and Premises.

ARTICLE 10

INDEMNITY AND INSURANCE

10.1        Tenant’s Indemnity.

10.1.1        Indemnity.  To the maximum extent permitted by law, Tenant waives
any right to contribution against the “Landlord Parties,” as that term is
defined in Section 10.13, below, and agrees to indemnify and save harmless the
Landlord Parties from and against all claims of whatever nature arising from or
claimed to have arisen from (i) any act, omission or negligence of the “Tenant
Parties,” as that term is defined in Section 10.13, below; (ii) any accident,
injury or damage whatsoever caused to any person, or to the property of any
person, occurring in or about the Premises from the earlier of (A) the date on
which any Tenant Party first enters the Premises for any reason or (B) the Lease
Commencement Date, and thereafter throughout and until the end of the Lease Term
and after the end of the Lease Term for as long as Tenant or anyone acting by,
through or under Tenant is in occupancy of the Premises or any portion thereof;
(iii) any accident, injury or damage whatsoever occurring outside the Premises
but within the Project, where such accident, injury or damage results, or is
claimed to have resulted, from any act, omission or negligence on the part of
any of the Tenant Parties; or (iv) any breach of this Lease by Tenant.  Tenant
shall pay such indemnified amounts as they are incurred by the Landlord
Parties.  This indemnification shall not be construed to deny or reduce any
other rights or obligations of indemnity that a Landlord Party may have under
this Lease or the common law.  Notwithstanding





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-25-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

anything contained herein to the contrary, Tenant shall not be obligated to
release or indemnify a Landlord Party for any claims to the extent that any
Landlord Party’s damages in fact result from any Landlord Party’s gross
negligence or willful misconduct or violation of this Lease.

10.1.2        Breach.  In the event that Tenant breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity:
(i) Tenant shall pay to the Landlord Parties all liabilities, loss, cost, or
expense (including reasonable attorney’s fees) incurred as a result of said
breach; and (ii) the Landlord Parties may deduct and offset from any amounts due
to Tenant under this Lease any amounts owed by Tenant pursuant to this section.

10.1.3        No limitation.  The indemnification obligations under this Section
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under workers’ compensation acts, disability
benefit acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.

10.1.4        Subtenants and other occupants.  Tenant shall require its
subtenants and other occupants of the Premises to provide similar indemnities to
the Landlord Parties in a form reasonably acceptable to Landlord.

10.1.5        Survival.  The terms of this section shall survive any termination
or expiration of this Lease.

10.1.6        Costs.  The foregoing indemnity and hold harmless agreement shall
include indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof.  In addition, in the event that any action or
proceeding shall be brought against one or more Landlord Parties by reason of
any such claim, Tenant, upon request from the Landlord Party, shall resist and
defend such action or proceeding on behalf of the Landlord Party by counsel
appointed by Tenant’s insurer (if such claim is covered by insurance without
reservation) or otherwise by counsel reasonably satisfactory to the Landlord
Party.  The Landlord Parties shall not be bound by any compromise or settlement
of any such claim, action or proceeding without the prior written consent of
such Landlord Parties.

10.2        Tenant’s Risk.  Tenant agrees to use and occupy the Premises, and to
use such other portions of the Building and the Project as Tenant is given the
right to use by this Lease at Tenant’s own risk.  The Landlord Parties shall not
be liable to the Tenant Parties for any damage, injury, loss, compensation, or
claim (including, but not limited to, claims for the interruption of or loss to
a Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises or the Building or the Project, any fire, robbery, theft, mysterious
disappearance, or any other crime or casualty, any cyber attack affecting the
Building systems or any computer systems in the Premises or the Building, the
actions of any other tenants of the Building or of any other person or persons,
or any leakage in any part or portion of the Premises or the Building or the
Project, or from water, rain or snow that may leak into, or flow from any part
of the Premises or the Building or the Project, or from drains, pipes or
plumbing fixtures in the Building or the Project.  Any goods, property or
personal effects stored





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-26-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

or placed in or about the Premises shall be at the sole risk of the Tenant
Party, and neither the Landlord Parties nor their insurers shall in any manner
be held responsible therefor.  The Landlord Parties shall not be responsible or
liable to a Tenant Party, or to those claiming by, through or under a Tenant
Party, for any loss or damage that may be occasioned by or through the acts or
omissions of persons occupying adjoining premises or any part of the premises
adjacent to or connecting with the Premises or any part of the Building or
otherwise.  Notwithstanding the foregoing, the Landlord Parties shall not be
released from liability for any injury, loss, damages or liability to the extent
arising from any gross negligence or willful misconduct of the Landlord Parties
on or about the Premises or Landlord’s violation of this Lease; provided,
however, in no event shall the Landlord Parties have any liability to a Tenant
Party based on any loss with respect to or interruption in the operation of
Tenant’s business.  The provisions of this section shall be applicable until the
expiration or earlier termination of the Lease Term, and during such further
period as Tenant may use or be in occupancy of any part of the Premises or of
the Building.

10.3        Tenant’s Commercial General Liability Insurance. Tenant agrees to
maintain in full force on or before the earlier of (i) the date on which any
Tenant Party first enters the Premises for any reason or (ii) the Lease
Commencement Date throughout the Lease Term of this Lease, and thereafter for so
long as Tenant is in occupancy of any part of the Premises, a policy of
commercial general liability insurance, on an occurrence basis, issued on a form
at least as broad as Insurance Services Office (“ISO”) Commercial General
Liability Coverage “occurrence” form CG 00 01 10 01 or another ISO Commercial
General Liability “occurrence” form providing equivalent coverage. Such
insurance shall include contractual liability coverage, specifically covering
but not limited to the indemnification obligations undertaken by Tenant in this
Lease. The minimum limits of liability of such insurance shall be $5,000,000.00
per occurrence, which may be satisfied through a combination of primary and
excess/umbrella insurance. In addition, in the event Tenant hosts a function in
the Premises, Tenant agrees to obtain, and cause any persons or parties
providing services for such function to obtain, the appropriate insurance
coverages as determined by Landlord (including liquor liability coverage, if
applicable) and provide Landlord with evidence of the same.

10.4        Tenant’s Property Insurance.  Tenant shall maintain at all times
during the Lease Term, and during such earlier time as Tenant may be performing
work in or to the Premises or have property, fixtures, furniture, equipment,
machinery, goods, supplies, wares or merchandise on the Premises, and continuing
thereafter so long as Tenant is in occupancy of any part of the Premises,
business interruption insurance and insurance against loss or damage covered by
the so-called “all risk” or equivalent type insurance coverage with respect to
(i) Tenant’s property, fixtures, furniture, equipment, machinery, goods,
supplies, wares and merchandise, (ii) the “Tenant Improvements,” as that term is
defined in the Tenant Work Letter, and any other additions, alterations and
improvements which exist in the Premises as of the Lease Commencement Date
(excluding the Base Building) (the “Original Improvements”), and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises, and (iii) other property of Tenant located at the
Premises (the foregoing items in (i), and (iii), collectively “Tenant’s
Property”).  The business interruption insurance required by this section shall
be in minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than the Base Rent then
in effect during any Lease Year, plus any Additional Rent due and payable for
the immediately preceding Lease Year.  The “all risk” insurance required by this
section shall be in an amount at least equal to the full replacement cost of
Tenant’s Property.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-27-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

In addition, during such time as Tenant is performing work in or to the
Premises, Tenant, at Tenant’s expense, shall also maintain, or shall cause its
contractor(s) to maintain, builder’s risk insurance for the full insurable value
of such work.  Landlord and such additional persons or entities as Landlord may
reasonably request shall be named as loss payees, as their interests may appear,
on the policy or policies required by subpart (ii), above.  In the event of loss
or damage covered by the “all risk” insurance required by this section, the
responsibilities for repairing or restoring the loss or damage shall be
determined in accordance with Article 11 of this Lease, below.  To the extent
that Landlord is obligated to pay for the repair or restoration of the loss or
damage covered by the policy, Landlord shall be paid the proceeds of the “all
risk” insurance covering the loss or damage.  To the extent Tenant is obligated
to pay for the repair or restoration of the loss or damage, covered by the
policy, Tenant shall be paid the proceeds of the “all risk” insurance covering
the loss or damage.  If both Landlord and Tenant are obligated to pay for the
repair or restoration of the loss or damage covered by the policy, the insurance
proceeds shall be paid to each of them in the pro rata proportion of their
obligations to repair or restore the loss or damage.  If the loss or damage is
not repaired or restored (for example, if the Lease is terminated pursuant to
Section 11.2 of this Lease, below), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of the leasehold improvements covered by the policy.  The insurance
required to be maintained by Tenant pursuant to this section may be carried
under blanket insurance policies covering the Premises and other properties
owned or leased by Tenant or Tenant’s Affiliates, so long as such policies
comply with this Lease.  The coverage provided by such policies shall at all
times meet the requirements of this Lease, without co-insurance.

10.5        Tenant’s Other Insurance.  Tenant agrees to maintain in full force
on or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Lease Commencement Date, and thereafter
throughout the end of the Lease Term, and after the end of the Lease Term so
long as Tenant is in occupancy of any part of the Premises (1) automobile
liability insurance (covering any automobiles owned or operated by Tenant at the
Project); (2) worker’s compensation insurance as required by Applicable Laws;
and (3) employer’s liability insurance.  Such automobile liability insurance
shall be in an amount not less than One Million Dollars ($1,000,000) for each
accident. Such employer’s liability insurance shall be in an amount not less
than One Million Dollars ($1,000,000) for each accident, One Million Dollars
($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

10.6        Requirements For Insurance.  All insurance required to be maintained
by Tenant pursuant to this Lease shall be maintained with responsible companies
that are admitted to do business, and are in good standing, in the jurisdiction
in which the Premises are located and that have a rating of at least “A” and are
within a financial size category of not less than “Class X” in the most current
Best’s Key Rating Guide or such similar rating as may be reasonably selected by
Landlord. All such insurance shall: (1) be acceptable in form and content to
Landlord; and (2) contain a clause requiring the insurer to provide Landlord
thirty (30) days’ prior written notice of cancellation or failure to renew.  All
commercial general liability, excess/umbrella liability and automobile liability
insurance policies shall be primary and noncontributory. No such policy shall
contain any self-insured retention greater than $25,000.00 for property
insurance and $25,000.00 for commercial general liability insurance. Any
deductibles and such self-insured retentions shall be deemed to be “insurance”
for purposes of the waiver in Section 10.13 of this Lease, below. Landlord
reserves the right from time to time to require Tenant to obtain higher minimum
amounts





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-28-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

of insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days’ notice to Tenant, procure such policies for the
account of Tenant, and the cost thereof shall be paid to Landlord within five
(5) days after delivery to Tenant of bills therefor.

10.7        Additional Insureds. The commercial general liability and auto
insurance carried by Tenant pursuant to this Lease, and any additional liability
insurance carried by Tenant pursuant to Section 10.3 of this Lease, above, shall
include Landlord, Landlord’s managing agent, and such other persons as Landlord
may reasonably request from time to time as additional insureds (collectively
“Additional Insureds”) with respect to liability arising out of or related to
this Lease or the operations of Tenant. Such insurance shall provide primary
coverage without contribution from any other insurance carried by or for the
benefit of Landlord, Landlord’s managing agent, or other Additional Insureds.
For the avoidance of doubt, each primary policy and each excess/umbrella policy
through which Tenant satisfies its obligations under this Section must provide
coverage to the Additional Insureds that is primary and non-contributory.

10.8        Certificates Of Insurance. On or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Lease Commencement Date, Tenant shall furnish Landlord with certificates
evidencing the insurance coverage required by this Lease, and renewal
certificates shall be furnished to Landlord at least annually thereafter, and at
least ten (10) days prior to the expiration date of each policy for which a
certificate was furnished. (Acceptable forms of such certificates for liability
and property insurance, respectively, are attached hereto as Exhibit G, however
other forms of certificates may satisfy the requirements of this Section.)
Failure by the Tenant to provide the certificates or letters required by this
Section shall not be deemed to be a waiver of the requirements in this Section.

10.9        Subtenants And Other Occupants.  Tenant shall require its subtenants
and other occupants of the Premises to provide written documentation evidencing
the obligation of such subtenant or other occupant to indemnify the Landlord
Parties to the same extent that Tenant is required to indemnify the Landlord
Parties pursuant to Section 10.1 of this Lease, above, and to maintain insurance
that meets the requirements of this Article, and otherwise to comply with the
requirements of this Article, provided that the terms of this Section 10.9 shall
not relieve Tenant of any of its obligations to comply with the requirements of
this Article. Tenant shall require all such subtenants and occupants to supply
certificates of insurance evidencing that the insurance requirements of this
Article have been met and shall forward such certificates to Landlord on or
before the earlier of (i) the date on which the subtenant first enters the
Premises or (ii) the commencement of the sublease. Tenant shall be responsible
for identifying and remedying any deficiencies in such certificates or policy
provisions.

10.10      No Violation Of Building Policies. Tenant shall not commit or permit
its agents, employees or contractors to commit any violation of the policies of
fire, boiler, sprinkler, water damage or other insurance covering the Project
and/or the fixtures, equipment and property therein carried by Landlord, or do
or permit anything to be done, or keep or permit anything to be kept, in the
Premises, which in case of any of the foregoing (i) would result in termination
of any such





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-29-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

policies, (ii) would adversely affect Landlord’s right of recovery under any of
such policies, or (iii) would result in reputable and independent insurance
companies refusing to insure the Project or the property of Landlord in amounts
reasonably satisfactory to Landlord.

10.11      Tenant To Pay Premium Increases. If, because of anything done by
Tenant or its agents, employees or contractors (or its subtenant or other
occupants of the Premises), the rates for liability, fire, boiler, sprinkler,
water damage or other insurance on the Project or on the property and equipment
of Landlord shall be higher than they otherwise would be, Tenant shall reimburse
Landlord for the additional insurance premiums thereafter paid by Landlord which
shall have been charged because of the aforesaid reasons, such reimbursement to
be made from time to time on Landlord’s demand.

10.12      Landlord’s Insurance.

10.12.1      Required insurance. Landlord shall maintain insurance against loss
or damage with respect to the Building on an “all risk” or equivalent type
insurance form, with customary exceptions, subject to such deductibles and
self-insured retentions as Landlord may determine, in an amount equal to at
least the replacement value of the Building. The cost of such insurance shall be
treated as a part of Operating Expenses. Such insurance shall be maintained with
an insurance company selected by Landlord. Payment for losses thereunder shall
be made solely to Landlord.

10.12.2      Optional insurance. Landlord may maintain such additional insurance
with respect to the Building and the Project, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its reasonable discretion elect.
Landlord may also maintain such other insurance as may from time to time be
required by a “Mortgagee,” as that term is defined in Section 18.2 of this
Lease, below. The cost of all such additional insurance shall also be part of
the Operating Expenses, subject to the terms and condition of Section 4.2.7.

10.12.3      Blanket and self-insurance. Any or all of Landlord’s insurance may
be provided by blanket coverage maintained by Landlord or any affiliate of
Landlord under its insurance program for its portfolio of properties, or by
Landlord or any affiliate of Landlord under a program of self-insurance, and in
such event Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is equitably allocated to the
Building.

10.12.4      No obligation. Landlord shall not be obligated to insure, and shall
not assume any liability of risk of loss for, Tenant’s Property, including any
such property or work of tenant’s subtenants or occupants. Landlord will also
have no obligation to carry insurance against, nor be responsible for, any loss
suffered by Tenant, subtenants or other occupants due to interruption of
Tenant’s or any subtenant’s or occupant’s business.

10.13      Waiver Of Subrogation.  To the fullest extent permitted by law, and
notwithstanding any term or provision of this Lease to the contrary, the parties
hereto waive and release any and all rights of recovery against the other, and
agree not to seek to recover from the other or to make any claim against the
other, and in the case of Landlord, against all Tenant Parties, and in the case
of Tenant, against all Landlord Parties (including, but not limited to, each





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-30-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Additional Insured), for any loss or damage incurred by the waiving/releasing
party to the extent such loss or damage is caused by or results from a risk
which is actually insured under any insurance policy required by this Lease or
which would have been so insured had the party carried the insurance it was
required to carry hereunder without regard to the negligence of the entity so
released. Tenant shall obtain from its subtenants and other occupants of the
Premises a similar waiver and release of claims against any or all of Tenant or
Landlord. In addition, the parties hereto (and in the case of Tenant, its
subtenants and other occupants of the Premises) shall procure an appropriate
clause in, or endorsement on, any insurance policy required by this Lease
pursuant to which the insurance company waives subrogation so long as no
material additional premium is charged for such waiver. The insurance policies
required by this Lease shall contain no provision that would invalidate or
restrict the parties’ waiver and release of the rights of recovery in this
section. The parties hereto covenant that no insurer shall hold any right of
subrogation against the parties hereto by virtue of such insurance policy.

The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
Mortgagee, each ground lessor, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents or
representatives. For the purposes of this Lease, the term “Tenant Party” or
“Tenant Parties” shall mean Tenant, any affiliate of Tenant, any permitted
subtenant or any other permitted occupant of the Premises, and each of their
respective direct or indirect partners, officers, shareholders, directors,
members, trustees, beneficiaries, servants, employees, principals, contractors
and agents.

10.14      Tenant’s Work.  During such times as Tenant is performing work or
having work or services performed in or to the Premises, Tenant shall require
its contractors, and their subcontractors of all tiers, to obtain and maintain
commercial general liability, automobile, workers compensation, employer’s
liability, builder’s risk, and equipment/property insurance in such amounts and
on such terms as are customarily required of such contractors and subcontractors
on similar projects.  The amounts and terms of all such insurance are subject to
Landlord’s written approval, which approval shall not be unreasonably
withheld.  The commercial general liability and auto insurance carried by
Tenant’s contractors and their subcontractors of all tiers pursuant to this
section shall name the Additional Insured as additional insureds with respect to
liability arising out of or related to their work or services.  Such insurance
shall provide primary coverage .  Such insurance shall also waive any right of
subrogation against each Additional Insured.  Tenant shall obtain and submit to
Landlord, prior to the earlier of (i) the entry onto the Premises by such
contractors or subcontractors or (ii) commencement of the work or services,
certificates of insurance evidencing compliance with the requirements of this
section.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1          Repair of Damage to Premises by Landlord.  Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas necessary to Tenant’s use of or
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-31-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

other terms of this Article 11, restore the Base Building and such Common
Areas.  Such restoration shall be to substantially the same condition of the
Base Building and the Common Areas prior to the casualty, except for
modifications required by zoning and building codes and other laws or by the
holder of a mortgage on the Building or Project or any other modifications to
the Common Areas deemed desirable by Landlord, provided that access to the
Premises and any common restrooms serving the Premises shall not be materially
impaired.  Upon the occurrence of any damage to the Premises, upon notice (the
“Landlord Repair Notice”) to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant’s insurance required under item (ii) of Section 10.4 of
this Lease, and Landlord shall repair any injury or damage to the Tenant
Improvements and the Original Improvements installed in the Premises and shall
return such Tenant Improvements and Original Improvements to their original
condition; provided that if the cost of such repair by Landlord exceeds the
amount of insurance proceeds received by Landlord from Tenant’s insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to Landlord’s commencement of repair of the damage.  In the
event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the casualty becomes known to Landlord, Tenant
shall, at its sole cost and expense, repair any injury or damage to the Tenant
Improvements and the Original Improvements installed in the Premises and shall
return such Tenant Improvements and Original Improvements to their original
condition.  Whether or not Landlord delivers a Landlord Repair Notice, prior to
the commencement of construction, Tenant shall submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work.  Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided, however, if such fire
or other casualty shall have damaged the Premises or a portion thereof or Common
Areas necessary to Tenant’s occupancy, then Landlord shall allow Tenant a
proportionate abatement of Rent during the time and to the extent and in the
proportion that the Premises or such portion thereof are unfit for occupancy for
the purposes permitted under this Lease, and are not occupied by Tenant as a
result thereof, provided, however, if the damage or destruction is due to the
gross negligence or willful misconduct of Tenant or any of its agents, employees
or contractors, then Tenant shall be responsible for any reasonable, applicable
insurance deductible (which shall be payable to Landlord upon demand) and there
shall be no rent abatement.  In the event that Landlord shall not deliver the
Landlord Repair Notice, Tenant’s right to rent abatement pursuant to the
preceding sentence shall terminate as of the date which is reasonably determined
by Landlord to be the date Tenant should have completed repairs to the Premises
assuming Tenant used reasonable due diligence in connection therewith.

11.2        Landlord’s Option to Repair.  Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building shall be damaged by fire or other casualty or cause,
whether or not the Premises are affected, and one or more of the following
conditions is present:  (i) in Landlord’s reasonable judgment, repairs cannot
reasonably be completed within one hundred eighty (180) days after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any mortgage on the Building or
Project or ground lessor with respect to the





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-32-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Building or Project shall require that the insurance proceeds or any portion
thereof be used to retire the mortgage debt, or shall terminate the ground
lease, as the case may be; (iii) at least $500,000.00 of the cost to repair the
damage is not covered by Landlord’s insurance policies or that portion of the
proceeds from Landlord’s insurance policies allocable to the Building or the
Project, as the case may be; or (iv) the damage occurs during the last twelve
(12) months of the Lease Term; or (vi) any owner of any other portion of the
Project, other than Landlord, does not intend to repair the damage to such
portion of the Project; provided, however, that if such fire or other casualty
shall have damaged the Premises or a portion thereof or Common Areas necessary
to Tenant’s occupancy and as a result of such damage the Premises are unfit for
occupancy, and provided that Landlord does not elect to terminate this Lease
pursuant to Landlord’s termination right as provided above, and either (a) the
repairs cannot, in the reasonable opinion of Landlord’s contractor, be completed
within two hundred ten (210) days after the date of discovery of the damage, or
(b) the damage occurs during the last twelve (12) months of the Lease Term and
will reasonably require in excess of sixty (60) days after the date of the
damage to repair, Tenant may elect, no earlier than sixty (60) days after the
date of the damage and not later than ninety (90) days after the date of such
damage, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after the date such notice is given by
Tenant.  Notwithstanding the foregoing, Landlord may not terminate this Lease if
Landlord actually intends to restore the casualty damage in the following one
hundred eighty (180) days.

11.3        Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State of California, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-33-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Lease Term or of Tenant’s right of possession hereunder, or after the giving of
any notice shall reinstate, continue or extend the Lease Term or affect any
notice given Tenant prior to the receipt of such monies, it being agreed that
after the service of notice or the commencement of a suit, or after final
judgment for possession of the Premises, Landlord may receive and collect any
Rent due, and the payment of said Rent shall not waive or affect said notice,
suit or judgment. No payment of Rent by Tenant after a breach by Landlord shall
be deemed a waiver of any breach by Landlord.

ARTICLE 13

CONDEMNATION

If the whole or any material part of the Premises or Building required for
access to the Premises shall be taken by power of eminent domain or condemned by
any competent authority for any public or quasi-public use or purpose, or if any
adjacent property or street shall be so taken or condemned, or reconfigured or
vacated by such authority in such manner as to require the use, reconstruction
or remodeling of any material part of the Premises or Building required for
access to the Premises, or if Landlord shall grant a deed or other instrument in
lieu of such taking by eminent domain or condemnation, Landlord shall have the
option to terminate this Lease effective as of the date possession is required
to be surrendered to the authority.  If all or any portion of the Premises is
taken, or if all reasonable access to the Premises is substantially impaired, in
each case for a period in excess of one hundred eighty (180) days, Tenant shall
have the option to terminate this Lease effective as of the date possession is
required to be surrendered to the authority.  Tenant shall not because of such
taking assert any claim against Landlord or the authority for any compensation
because of such taking and Landlord shall be entitled to the entire award or
payment in connection therewith, except that Tenant shall have the right to file
any separate claim available to Tenant for any taking of Tenant’s personal
property and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the terms of this Lease, and for moving
expenses and relocation costs, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant.   All Rent
shall be apportioned as of the date of such termination.  If any part of the
Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated.  Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of the California Code of
Civil Procedure.  Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred eighty (180) days or less, then this Lease
shall not terminate but the Base Rent and the Additional Rent shall be abated
for the period of such taking in proportion to the ratio that the amount of
rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1        Transfers.  Tenant shall not, without the prior written consent of
Landlord, assign, mortgage, pledge, hypothecate, encumber, or permit any lien to
attach to, or otherwise transfer,





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-34-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to individually as a “Transfer,”
and, collectively, as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”).  If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, including all existing operative documents to be executed to evidence
such Transfer or the agreements incidental or related to such Transfer, and
(iv) current financial statements of the proposed Transferee certified by an
officer, partner or owner thereof, business credit and personal references and
history of the proposed Transferee and any other information required by
Landlord which will enable Landlord to determine the financial responsibility,
character, and reputation of the proposed Transferee, nature of such
Transferee’s business and proposed use of the Subject Space.  Any Transfer made
without Landlord’s prior written consent shall, at Landlord’s option, be null,
void and of no effect, and shall, at Landlord’s option, constitute a default by
Tenant under this Lease after the expiration of any applicable notice and cure
period expressly set forth in this Lease.  Whether or not Landlord consents to
any proposed Transfer, Tenant shall pay Landlord’s review and processing fees,
as well as any reasonable professional fees (including, without limitation,
attorneys’, accountants’, architects’, engineers’ and consultants’ fees)
incurred by Landlord, not to exceed Three Thousand Five Hundred and 00/100
Dollars ($3,500.00) for a Transfer in the ordinary course of business, within
thirty (30) days after written request by Landlord.

14.2        Landlord’s Consent.  Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1        The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or the
Project, or would be a significantly less prestigious occupant of the Building
than Tenant;

14.2.2        The Transferee intends to use the Subject Space for purposes which
are not permitted under this Lease;

14.2.3        The Transferee is either a governmental agency or instrumentality
thereof;





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-35-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

14.2.4        The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5        The proposed Transfer would constitute a breach by Landlord of its
obligations under another lease for space in the Project, or would give a tenant
of the Project a right to then cancel its lease;

14.2.6        Landlord has suitable space available and either the proposed
Transferee, or any person or entity which directly or indirectly, controls, is
controlled by, or is under common control with, the proposed Transferee,
(i) occupies space in the Project at the time of the request for consent, or
(ii) is negotiating or has negotiated a letter of intent or other lease proposal
with Landlord to lease space in the Project, or (iii) has toured space in the
Project with Landlord in the preceding six (6) months;

14.2.7        In Landlord’s reasonable judgment, the use of the Premises by the
proposed Transferee would materially increase the use of the space to more than
a reasonable density of occupants per square foot of the Premises (which shall
be based on other tenants of the Project or of Comparable Buildings), or would
require a material increase of services by Landlord unless Tenant agrees to pay
for the increased cost of providing such services;

14.2.8        The proposed Transfer would result in the existence of, in the
aggregate, more than three (3) subtenants occupying the Premises at any given
time during the Lease Term; or

14.2.9        Any part of the rent payable under the proposed Transfer shall be
based in whole or in part on the income or profits derived from the Subject
Space or if any proposed Transfer shall potentially have any adverse effect on
the real estate investment trust qualification requirements applicable to
Landlord and its affiliates.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant’s original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant’s business including, without limitation, loss of profits, however
occurring) or a declaratory judgment and an injunction for the relief sought,
and Tenant hereby waives the





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-36-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

provisions of Section 1995.310 of the California Civil Code, or any successor
statute, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed
Transferee.  Tenant shall indemnify, defend and hold harmless Landlord from any
and all liability, losses, claims, damages, costs, expenses, causes of action
and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent.

14.3        Transfer Premium.  If Landlord consents to a Transfer, as a
condition thereto which the parties hereby agree is reasonable, Tenant shall pay
to Landlord fifty percent (50%) of any “Transfer Premium,” as that term is
defined in this Section 14.3, received by Tenant from such Transferee. 
“Transfer Premium” shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after first deducting the reasonable expenses incurred by Tenant
for (i) any changes, alterations and improvements to the Premises, or allowances
in lieu thereof, in connection with the Transfer, (ii) any free base rent
reasonably provided to the Transferee in connection with the Transfer (provided
that such free rent shall be deducted only to the extent the same is included in
the calculation of total consideration payable by such Transferee), and
(iii) any brokerage commissions in connection with the Transfer and (iv) legal
fees reasonably incurred in connection with the Transfer (collectively,
“Tenant’s Subleasing Costs”).  “Transfer Premium” shall also include, but not be
limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer.  Landlord shall make a
determination of the amount of Landlord’s applicable share of the Transfer
Premium on a monthly basis as rent or other consideration is paid by Transferee
to Tenant under the Transfer.  For purposes of calculating the Transfer Premium
on a monthly basis, Tenant’s Subleasing Costs shall be deemed to be expended by
Tenant in equal monthly amounts over the entire term of the Transfer.

14.4        Landlord’s Option as to Subject Space.  Notwithstanding anything to
the contrary contained in this Article 14, Landlord shall have the option, by
giving written notice to Tenant within thirty (30) days after receipt of any
Transfer Notice, to (i) recapture the Subject Space, or (ii) take an assignment
or sublease of the Subject Space from Tenant; provided, however, that Landlord
hereby acknowledges and agrees that Landlord shall not have the right to
recapture or take an assignment or sublease of the Subject Space from Tenant
hereunder with respect to, a sublease of less than the entire Premises for less
than the remainder of the Lease Term (for purposes hereof, a sublease shall be
deemed to be for the remainder of the Lease Term if, assuming all sublease
renewal or extension rights are exercised, such sublease shall expire during the
final twelve (12) months of the Lease Term).  Such recapture or sublease or
assignment notice, shall cancel and terminate this Lease, or create a sublease
or assignment, as the case may be, with respect to the Subject Space as of the
date stated in the Transfer Notice as the effective date of the proposed
Transfer.  In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, then (i) the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises; (ii) this Lease as so amended shall continue
thereafter in full force





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-37-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

and effect, and upon request of either party, the parties shall execute written
confirmation of the same; and (iii) Landlord shall construct or cause to be
constructed a demising wall separating that portion of the Premises recaptured
by Landlord from that portion of the Premises retained by Tenant; provided that,
Tenant hereby agrees that, notwithstanding Tenant’s occupancy of its retained
portion of the Premises during the construction of such demising wall by
Landlord, Landlord shall be permitted to construct such demising wall during
normal business hours, without any obligation to pay overtime or other premiums,
and the construction of such demising wall by Landlord shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent, and Landlord shall have no responsibility or for any reason be liable
to Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the construction of such demising wall, nor shall Tenant
be entitled to any compensation or damages from Landlord for loss of the use of
the whole or any part of its retained portion of the Premises or of Tenant’s
personal property or improvements resulting from the construction of such
demising wall, or for any inconvenience or annoyance occasioned by the
construction of such demising wall; and provided further that, Tenant shall be
responsible for, and shall pay to Landlord promptly upon being billed therefor,
fifty percent (50%) of all costs related to the construction of such demising
wall, including Landlord’s standard fee for its involvement with such demising
wall.  If Landlord declines, or fails to elect in a timely manner, to recapture,
sublease or take an assignment of the Subject Space under this Section 14.4,
then, provided Landlord has consented to the proposed Transfer, Tenant shall be
entitled to proceed to transfer the Subject Space to the proposed Transferee,
subject to provisions of this Article 14.

14.5        Effect of Transfer.  If Landlord consents to a Transfer, then
(i) the terms and conditions of this Lease shall in no way be deemed to have
been waived or modified; (ii) such consent shall not be deemed consent to any
further Transfer by either Tenant or a Transferee; (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form and content reasonably
acceptable to Landlord, including, without limitation, at Landlord’s option, a
“Transfer Agreement,” as that term is defined in this Section 14.5, below;
(iv) Tenant shall furnish upon Landlord’s request a complete statement,
certified by an independent certified public accountant, or Tenant’s chief
financial officer, setting forth in detail the computation of any Transfer
Premium Tenant has derived and shall derive from such Transfer; and (v) no
Transfer relating to this Lease or agreement entered into with respect thereto,
whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space, and, in the event of a
Transfer of Tenant’s entire interest in this Lease, the liability of Tenant and
such Transferee shall be joint and several.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof.  If the Transfer Premium respecting any Transfer shall
be found understated, Tenant shall, within thirty (30) days after demand, pay
the deficiency, and if understated by more than two percent (2%), Tenant shall
pay Landlord’s costs of such audit.  Notwithstanding anything to the contrary
contained in this Article 14, Landlord, at its option in its sole and absolute
discretion, may require, as a condition to the validity of any Transfer, that
both Tenant and such Transferee enter into a commercially reasonable separate
written agreement directly with Landlord (a “Transfer Agreement”), which
Transfer Agreement, among other things, shall create privity of contract between
Landlord and such Transferee with respect to the provisions of this Article 14,
and shall contain such terms and provisions as Landlord may reasonably require,
including, without limitation, the following:  (A)





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-38-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

except to the extent expressly provided to the contrary in a sublease, such
Transferee’s agreement to be bound by all the obligations of Tenant under this
Lease (including, but not limited to, Tenant’s obligation to pay Rent), provided
that, in the event of a Transfer of less than the entire Premises, the
obligations to which such Transferee shall agree to be so bound shall be
prorated on the basis of the number of rentable square feet of the Subject Space
in proportion to the number of rentable square feet in the Premises; (B) such
Transferee’s acknowledgment of, and agreement that such Transfer shall be
subordinate and subject to, Landlord’s rights under Section 19.3 of this Lease;
and (C) Tenant’s and such Transferee’s recognition of and agreement to be bound
by all the terms and provisions of this Article 14, including, but not limited
to, any such terms and provisions which Landlord, at its option, requires to be
expressly set forth in such Transfer Agreement.  Upon the occurrence of any
default by Transferee under such Transfer, Landlord shall have the right, at its
option, but not the obligation, on behalf of Tenant, to pursue any or all of the
remedies available to Tenant under such Transfer or at law or in equity (all of
which remedies shall be distinct, separate and cumulative).

14.6        Occurrence of Default.  Any Transfer hereunder, whether or not such
Transferee shall have executed a Transfer Agreement, shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, then Landlord shall have all of the rights set
forth in Section 19.3 of this Lease with respect to such Transfer.  In addition,
if Tenant shall be in default under this Lease beyond any applicable notice and
cure period expressly set forth in this Lease, then Landlord is hereby
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
Transferee to make all payments under or in connection with a Transfer directly
to Landlord (which payments Landlord shall apply towards Tenant’s obligations
under this Lease) until such default is cured.  Such Transferee shall rely on
any representation by Landlord that Tenant is in default hereunder, beyond any
applicable notice and cure period expressly set forth in this Lease, without any
need for confirmation thereof by Tenant.  Upon any assignment, the assignee
shall assume in writing all obligations and covenants of Tenant thereafter to be
performed or observed under this Lease.  No collection or acceptance of rent by
Landlord from any Transferee shall be deemed a waiver of any provision of this
Article 14 or the approval of any Transferee or a release of Tenant from any
obligation under this Lease, whether theretofore or thereafter accruing.  In no
event shall Landlord’s enforcement of any provision of this Lease against any
Transferee be deemed a waiver of Landlord’s right to enforce any term of this
Lease against Tenant or any other person.  If Tenant’s obligations hereunder
have been guaranteed, Landlord’s consent to any Transfer shall not be effective
unless the guarantor also consents to such Transfer.

14.7        Additional Transfers.  For purposes of this Lease, the term
“Transfer” shall also include (i) if Tenant is a partnership or a limited
liability company, the withdrawal or change, voluntary, involuntary or by
operation of law, of fifty percent (50%) or more of the partners, officers or
members, as applicable, or transfer of fifty percent (50%) or more of
partnership, ownership or membership interests (as applicable), within a twelve
(12)-month period, or the dissolution of the partnership or limited liability
company without immediate reconstitution thereof, and (ii) if Tenant is a
closely held corporation (i.e., whose stock is not publicly held and not traded
through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of fifty percent (50%) or more of the voting shares of
Tenant (other than to immediate family members by reason of gift or death),
within a twelve (12) month period, or (C) the sale of an aggregate of fifty
percent





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-39-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

(50%) or more of the value of the unencumbered assets of Tenant within a twelve
(12)-month period other than pursuant to a collaboration or joint venture
agreement or (D) the sale of substantially all of the assets of Tenant.  Tenant
shall provide prompt written notice to Landlord of any mortgage, hypothecation
or pledge of an aggregate of fifty percent (50%) or more of the value of the
unencumbered assets of Tenant within a twelve (12) month period.

14.8        Deemed Consent Transfers.  Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant as of the date of this Lease),
(B) a sale of corporate shares of capital stock in Tenant in connection with an
initial public offering of Tenant’s stock on a nationally-recognized stock
exchange, (C) an assignment of this Lease to an entity which acquires all or
substantially all of the stock or assets of Tenant, (D) an assignment of the
Lease to an entity which is the resulting entity of a merger or consolidation of
Tenant during the Lease Term, or I a deemed assignment under Section 14.7(ii)(B)
or (C), shall not be deemed a Transfer requiring Landlord’s consent under this
Article 14 or be subject to Sections 14.3 or 14.4 of this Lease (any such
assignee or sublessee described in items (A) through (D) or Tenant under item I
of this Section 14.8 hereinafter referred to as a “Permitted Non-Transferee”),
provided that (i) Tenant notifies Landlord at least thirty (30) days prior to
the effective date of any such assignment or sublease and promptly supplies
Landlord with any documents or information reasonably requested by Landlord
regarding such transfer or transferee as set forth above, (ii) Tenant is not in
default, beyond any applicable notice and cure period, and such assignment or
sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, and (iii) such Permitted Non-Transferee shall be of a character and
reputation consistent with the quality of the Building, (iv) such Permitted
Non-Transferee shall have a tangible net worth (not including goodwill as an
asset) computed in accordance with generally accepted accounting principles
(“Net Worth”) at least equal to the greater of (1) the Net Worth of Original
Tenant on the date of this Lease, and (2) the Net Worth of Tenant on the day
immediately preceding the effective date of such assignment or sublease, and
(v) no assignment relating to this Lease, whether with or without Landlord’s
consent, shall relieve Tenant from any liability under this Lease, and, in the
event of an assignment of Tenant’s entire interest in this Lease, the liability
of Tenant and such transferee shall be joint and several.  Landlord shall not
have the right to recapture under Section 14.4 of this Lease with respect to a
Transferee that would qualify as a Permitted Non-Transferee but for the failure
to meet the requirements of clause (iv)(1) in the immediately preceding
sentence.  An assignee of Tenant’s entire interest in this Lease who qualifies
as a Permitted Non-Transferee may also be referred to herein as a
“Non-Transferee Assignee.”    “Control,” as used in this Section 14.8, shall
mean the ownership, directly or indirectly, of at least fifty-one percent (51%)
of the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1        Surrender of Premises.  No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-40-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Landlord of a surrender of the Premises unless such intent is specifically
acknowledged in writing by Landlord.  The delivery of keys to the Premises to
Landlord or any agent or employee of Landlord shall not constitute a surrender
of the Premises or effect a termination of this Lease, whether or not the keys
are thereafter retained by Landlord, and notwithstanding such delivery Tenant
shall be entitled to the return of such keys at any reasonable time upon request
until this Lease shall have been properly terminated.  The voluntary or other
surrender of this Lease by Tenant, whether accepted by Landlord or not, or a
mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such subleases or
subtenancies.

15.2        Removal of Tenant Property by Tenant.  Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear and repairs which are specifically made the responsibility of Landlord
hereunder excepted.  Upon such expiration or termination, Tenant shall, without
expense to Landlord, remove or cause to be removed from the Premises all debris
and rubbish, such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Rent shall be
payable at a monthly rate equal to (i) one hundred fifty percent (150%) of the
Rent applicable during the last rental period of the Lease Term under this Lease
during the first month of such holdover and (ii) two hundred percent (200%) of
the Rent applicable during the last rental period of the Lease Term under this
Lease thereafter.  Such month-to-month tenancy shall be subject to every other
applicable term, covenant and agreement contained herein.  Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The provisions of this
Article 16 shall not be deemed to limit or constitute a waiver of any other
rights or remedies of Landlord provided herein or at law.  If Tenant fails to
surrender the Premises upon the termination or expiration of this Lease, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-41-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be reasonably required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee.  Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the
Project.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes.  At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year.  Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.  Upon
written request by Tenant, Landlord shall enter into a commercially reasonable
confidentiality agreement covering any financial statements disclosed by Tenant
pursuant to this Article 17.  Failure of Tenant to timely execute, acknowledge
and deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by Tenant that statements
included in the estoppel certificate are true and correct, without exception.

ARTICLE 18

MORTGAGE OR GROUND LEASE

18.1        Subordination.  This Lease shall be subject and subordinate to all
present and future ground or underlying leases of the Building or Project and to
the lien of any mortgage, trust deed or other encumbrances now or hereafter in
force against the Building or Project or any part thereof, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of such
mortgages or trust deeds, unless the holders of such mortgages, trust deeds or
other encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant within applicable notice and cure periods
expressly set forth in this Lease.  Landlord’s interest herein may be assigned
as security at any time to any lienholder.  Tenant shall, within ten (10) days
of request by Landlord, execute such further instruments or assurances as
Landlord may reasonably deem necessary to evidence or confirm the subordination
or superiority of this Lease to any such mortgages, trust deeds, ground leases
or underlying leases.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-42-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Tenant waives the provisions of any current or future statute, rule or law which
may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale.

18.2        Notice to Lienholder or Ground Lessor.  Notwithstanding anything to
the contrary contained in Article 28, below, or elsewhere in this Lease, upon
receipt by Tenant of notice from any holder of a mortgage, trust deed or other
encumbrance in force against the Building or the Project or any part thereof
which includes the Premises or any lessor under a ground lease or underlying
lease of the Building or the Project, or from Landlord, which notice sets forth
the address of such lienholder or ground lessor, no notice from Tenant to
Landlord shall be effective unless and until a copy of the same is given to such
lienholder or ground lessor at the appropriate address therefor (as specified in
the above-described notice or at such other places as may be designated from
time to time in a notice to Tenant in accordance with Article 28, below), and
the curing of any of Landlord’s defaults by such lienholder or ground lessor
within a reasonable period of time after such notice from Tenant (including a
reasonable period of time to obtain possession of the Building or the Project,
as the case may be, if such lienholder or ground lessor elects to do so) shall
be treated as performance by Landlord.  For the purposes of this Article 18, the
term “mortgage” shall include a mortgage on a leasehold interest of Landlord
(but not a mortgage on Tenant’s leasehold interest hereunder).

18.3        Assignment of Rents.  With reference to any assignment by Landlord
of Landlord’s interest in this Lease, or the Rent payable to Landlord hereunder,
conditional in nature or otherwise, which assignment is made to any holder of a
mortgage, trust deed or other encumbrance in force against the Building or the
Project or any part thereof which includes the Premises or to any lessor under a
ground lease or underlying lease of the Building or the Project, Tenant agrees
as follows:

18.3.1        The execution of any such assignment by Landlord, and the
acceptance thereof by such lienholder or ground lessor, shall never be treated
as an assumption by such lienholder or ground lessor of any of the obligations
of Landlord under this Lease, unless such lienholder or ground lessor shall, by
notice to Tenant, specifically otherwise elect.

18.3.2        Notwithstanding delivery to Tenant of the notice required by
Section 18.3.1, above, such lienholder or ground lessor, respectively, shall be
treated as having assumed Landlord’s obligations under this Lease only upon such
lienholder’s foreclosure of any such mortgage, trust deed or other encumbrance,
or acceptance of a deed in lieu thereof, and taking of possession of the
Building or the Project or applicable portion thereof, or such ground lessor’s
termination of any such ground lease or underlying leases and assumption of
Landlord’s position hereunder, as the case may be.  In no event shall such
lienholder, ground lessor or any other successor to Landlord’s interest in this
Lease, as the case may be, be liable for any security deposit paid by Tenant to
Landlord, unless and until such lienholder, ground lessor or other such
successor, respectively, actually has been credited with or has received for its
own account as landlord the amount of such security deposit or any portion
thereof (in which event the liability of such lienholder, ground lessor or other
such successor, as the case may be, shall be limited to the amount actually
credited or received).





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-43-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

18.3.3        In no event shall the acquisition of title to the Building and the
land upon which the Building is located or the Project or any part thereof which
includes the Premises by a purchaser which, simultaneously therewith, leases
back to the seller thereof the entire Building or the land upon which the
Building is located or the Project or the entirety of that part thereof acquired
by such purchaser, as the case may be, be treated as an assumption, by operation
of law or otherwise, of Landlord’s obligations under this Lease, but Tenant
shall look solely to such seller-lessee, or to the successors to or assigns of
such seller-lessee’s estate, for performance of Landlord’s obligations under
this Lease.  In any such event, this Lease shall be subject and subordinate to
the lease to such seller-lessee, and Tenant covenants and agrees in the event
the lease to such seller-lessee is terminated to attorn, without any deductions
or set-offs whatsoever, to such purchaser-lessor, if so requested to do so by
such purchaser-lessor, and to recognize such purchaser-lessor as the lessor
under this Lease, provided such purchaser-lessor shall agree to accept this
Lease and not disturb Tenant’s occupancy, so long as Tenant timely pays the rent
and observes and performs the terms, covenants and conditions of this Lease to
be observed and performed by Tenant within applicable notice and cure periods
expressly set forth in this Lease.  For all purposes, such seller-lessee, or the
successors to or assigns of such seller-lessee’s estate, shall be the lessor
under this Lease unless and until such seller-lessee’s position shall have been
assumed by such purchaser-lessor.

ARTICLE 19

DEFAULTS; REMEDIES

19.1        Events of Default.  The occurrence of any of the following shall
constitute a default of this Lease by Tenant:

19.1.1        Any failure by Tenant to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, when due, which failure is not
cured within five (5) days after written notice from Landlord that said amount
was not paid when due, provided that if Tenant has previously received one (1)
or more notices from Landlord during the immediately preceding twelve (12) month
period stating that Tenant failed to pay any amount required to be paid by
Tenant under this Lease when due, then Landlord shall not be required to deliver
any notice to Tenant and a default shall immediately occur upon any failure by
Tenant to pay any Rent or any other charge required to be paid under the Lease
when due; or

19.1.2        Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease, in which event the failure to perform by
Tenant within such time period shall be a default by Tenant under this
Section 19.1.2, any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

19.1.3        Abandonment of the Premises by Tenant; or





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-44-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

19.1.4        The failure by Tenant to observe or perform according to the
provisions of Articles 5,  10,  14,  17 or 18 of this Lease, or any breach by
Tenant of the representations and warranties set forth in Section 29.35 of this
Lease, or the failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease which failure, because of the character of
such provision, covenant or condition, would immediately jeopardize Landlord’s
interest, where such failure continues for more than two (2) business days after
notice from Landlord.

The notice periods provided in this Section 19.1 are in lieu of, and not in
addition to, any notice periods provided by law.

19.2        Remedies Upon Default.  Upon the occurrence of any event of default
by Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1        Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

(i)           The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

(ii)          The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

(iii)         The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iv)         Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

(v)          At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
19.2.1(ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Article 25 of this Lease, but in no





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-45-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

case greater than the maximum amount of such interest permitted by law.  As used
in Section 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

19.2.2        Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3        Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.

19.3        Subleases of Tenant.  If Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, then Landlord
shall have the right, at Landlord’s option in its sole discretion, (i) to
terminate any and all assignments, subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises, in which event Landlord shall have the right to repossess such
affected portions of the Premises by any lawful means, or (ii) to succeed to
Tenant’s interest in any or all such assignments, subleases, licenses,
concessions or arrangements, in which event Landlord may require any assignees,
sublessees, licensees or other parties thereunder to attorn to and recognize
Landlord as its assignor, sublessor, licensor, concessionaire or transferor
thereunder.  In the event of Landlord’s election to succeed to Tenant’s interest
in any such assignments, subleases, licenses, concessions or arrangements,
Tenant shall, as of the date of notice by Landlord of such election, have no
further right to or interest in the rent or other consideration receivable
thereunder.

19.4        Efforts to Relet.  No re-entry or repossession, repairs,
maintenance, changes, alterations and additions, reletting, appointment of a
receiver to protect Landlord’s interests hereunder, or any other action or
omission by Landlord shall be construed as an election by Landlord to terminate
this Lease or Tenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Tenant in whole or in part from any
of Tenant’s obligations hereunder, unless express written notice of such
intention is sent by Landlord to Tenant.  Tenant hereby irrevocably waives any
right otherwise available under any law to redeem or reinstate this Lease.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants,





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-46-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

conditions, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions, provisions and agreements hereof without interference by any persons
lawfully claiming by or through Landlord.  The foregoing covenant is in lieu of
any other covenant express or implied.

ARTICLE 21

LETTER OF CREDIT

21.1        Delivery of Letter of Credit.  Tenant shall deliver to Landlord
concurrent with Tenant’s execution of this Lease, as protection for the full and
faithful performance by Tenant of all of its obligations under this Lease and
for all losses and damages Landlord may suffer (or which Landlord reasonably
estimates that it may suffer) as a result of any breach or default by Tenant
under this Lease, an unconditional, clean, irrevocable negotiable standby letter
of credit (the “L-C”) in the amount set forth in Section 8 of the Summary (the
“L-C Amount”), in the form attached hereto as Exhibit H, payable in the City of
San Francisco, California, running in favor of Landlord, drawn on a bank (the
“Bank”) reasonably approved by Landlord and at a minimum having a long term
issuer credit rating from Standard and Poor’s Professional Rating Service of A
or a comparable rating from Moody’s Professional Rating Service (the “Credit
Rating Threshold”), and otherwise conforming in all respects to the requirements
of this Article 21, including, without limitation, all of the requirements of
Section 21.2, below, all as set forth more particularly hereinbelow.  Tenant
shall pay all expenses, points and/or fees incurred by Tenant in obtaining and
maintaining the L-C.  In the event of an assignment by Tenant of its interest in
the Lease (and irrespective of whether Landlord’s consent is required for such
assignment), the acceptance of any replacement or substitute letter of credit by
Landlord from the assignee shall be subject to Landlord’s prior written
approval, in Landlord’s reasonable discretion, and the attorney’s fees incurred
by Landlord in connection with such determination shall be payable by Tenant to
Landlord within ten (10) days of billing.  Tenant shall have no right to
voluntarily replace the L-C without Landlord’s prior written approval, in
Landlord’s sole and absolute discretion.  Tenant shall be responsible for the
payment of any and all costs incurred by Landlord relating to the review of any
replacement L‑C (including, without limitation, Landlord’s reasonable attorneys’
fees), which replacement is required pursuant to this Section or is otherwise
requested by Tenant, and such attorneys’ fees shall be payable by Tenant to
Landlord within ten (10) days of billing.  If Landlord approves any replacement
or substitute letter of credit, Landlord shall return the L-C then held by
Landlord within ninety-one (91) days following Landlord receipt of the
replacement or substitute L-C tendered by Tenant.

21.2        In General.  The L-C shall be “callable” at sight, permit partial
draws and multiple presentations and drawings, and be otherwise subject to the
Uniform Customs and Practices for Documentary Credits (1993-Rev), International
Chamber of Commerce Publication #500, or the International Standby Practices-ISP
98, International Chamber of Commerce Publication #590.  The L-C must provide
that presentation of a drawing under the L-C may be made by hand delivery,
courier service, overnight mail, or facsimile.  Tenant further covenants and
warrants as follows:

21.2.1        Landlord Right to Transfer.  The L-C shall provide that Landlord,
its successors and assigns, may, at any time and without notice to Tenant and
without first obtaining





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-47-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Tenant’s consent thereto, transfer (one or more times) all or any portion of its
interest in and to the L-C to another party, person or entity, regardless of
whether or not such transfer is separate from or as a part of the assignment by
Landlord of its rights and interests in and to this Lease.  In the event of a
transfer of Landlord’s interest in the Building, Landlord shall transfer the
L-C, in whole or in part, to the transferee and thereupon Landlord shall,
without any further agreement between the parties, be released by Tenant from
all liability therefor, and it is agreed that the provisions hereof shall apply
to every transfer or assignment of the whole or any portion of said L-C to a new
landlord.  In connection with any such transfer of the L-C by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer, and Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection therewith.

21.2.2        No Assignment by Tenant.  Tenant shall neither assign nor encumber
the L-C or any part thereof.  Neither Landlord nor its successors or assigns
will be bound by any assignment, encumbrance, attempted assignment or attempted
encumbrance by Tenant in violation of this Section.

21.2.3        Replenishment.  If, as a result of any drawing by Landlord on the
L-C pursuant to its rights set forth in Section 21.3 below, the amount of the
L-C shall be less than the L-C Amount, Tenant shall, within five (5) days
thereafter, provide Landlord with (i) an amendment to the L-C restoring such L-C
to the L-C Amount or (ii) additional L-Cs in an amount equal to the deficiency,
which additional L-Cs shall comply with all of the provisions of this
Article 21, and if Tenant fails to comply with the foregoing, notwithstanding
anything to the contrary contained in Section 19.1 above, the same shall
constitute an incurable default by Tenant under this Lease (without the need for
any additional notice and/or cure period).

21.2.4        Renewal; Replacement.  If the L-C expires earlier than the date
(the “LC Expiration Date”) that is ninety-one (91) days after the expiration of
the Lease Term, Tenant shall deliver a new L-C or certificate of renewal or
extension to Landlord at least sixty (60) days prior to the expiration of the
L-C then held by Landlord, without any action whatsoever on the part of
Landlord, which new L-C shall be irrevocable and automatically renewable through
the LC Expiration Date upon the same terms as the expiring L-C or such other
terms as may be acceptable to Landlord in its sole discretion.  In furtherance
of the foregoing, Landlord and Tenant agree that the L-C shall contain a
so-called “evergreen provision,” whereby the L-C will automatically be renewed
unless at least thirty (30) days’ prior written notice of non-renewal is
provided by the issuer to Landlord; provided, however, that the final expiration
date identified in the L-C, beyond which the L-C shall not automatically renew,
shall not be earlier than the LC Expiration Date.

21.2.5        Bank’s Financial Condition.  If, at any time during the Lease
Term, the Bank’s long term credit rating is reduced below the Credit Rating
Threshold, or if the financial condition of the Bank changes in any other
materially adverse way (either, a “Bank Credit Threat”), then Landlord shall
have the right to require that Tenant obtain from a different issuer a
substitute L-C that complies in all respects with the requirements of this
Article 21, and Tenant’s failure to obtain such substitute L-C within ten (10)
days following Landlord’s written demand therefor (with no other notice or cure
or grace period being applicable thereto, notwithstanding anything in this Lease
to the contrary) shall entitle Landlord, or Landlord’s then managing agent, to
immediately draw upon the then existing L- C in whole or in part, without notice
to Tenant, as





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-48-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

more specifically described in Section 21.3, below.  Tenant shall be responsible
for the payment of any and all costs incurred with the review of any replacement
L-C (including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant.

21.3        Application of Letter of Credit.  Tenant hereby acknowledges and
agrees that Landlord is entering into this Lease in material reliance upon the
ability of Landlord to draw upon the L-C as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer (or which Landlord reasonably estimates
that it may suffer) as a result of any breach or default by Tenant under this
Lease.  Landlord, or its then managing agent, shall have the right to draw down
an amount up to the face amount of the L-C if any of the following shall have
occurred or be applicable:  (A) such amount is due to Landlord under the terms
and conditions of this Lease, or (B) Tenant has filed a voluntary petition under
the U. S. Bankruptcy Code or any state bankruptcy code (collectively,
“Bankruptcy Code”), or (C) an involuntary petition has been filed against Tenant
under the Bankruptcy Code, or (D) the Bank has notified Landlord that the L-C
will not be renewed or extended through the LC Expiration Date and Tenant has
not provided Landlord with a replacement L-C that satisfies the requirements of
this Article 21 within forty-five (45) days prior to the expiration thereof, or
I a Bank Credit Threat or Receivership (as such term is defined in
Section 21.6.1, below) has occurred and Tenant has failed to comply with the
requirements of either Section 21.2.5, above, or Section 21.6, below, as
applicable.  If Tenant shall breach any provision of this Lease or otherwise be
in default hereunder or if any of the foregoing events identified in
Sections 21.3(B) through I shall have occurred, Landlord may, but without
obligation to do so, and without notice to Tenant, draw upon the L-C, in part or
in whole, and the proceeds may be applied by Landlord (i) to cure any breach or
default of Tenant and/or to compensate Landlord for any and all damages of any
kind or nature sustained or which Landlord reasonably estimates that it will
sustain resulting from Tenant’s breach or default, (ii) against any Rent payable
by Tenant under this Lease that is not paid when due and/or (iii) to pay for all
losses and damages that Landlord has suffered or that Landlord reasonably
estimates that it will suffer as a result of any breach or default by Tenant
under this Lease.  The use, application or retention of the L-C, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by any applicable law, it being intended
that Landlord shall not first be required to proceed against the L-C, and shall
not operate as a limitation on any recovery to which Landlord may otherwise be
entitled.  Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the L-C, either prior to or following a “draw” by Landlord of
any portion of the L-C, regardless of whether any dispute exists between Tenant
and Landlord as to Landlord’s right to draw upon the L-C.  No condition or term
of this Lease shall be deemed to render the L-C conditional to justify the
issuer of the L-C in failing to honor a drawing upon such L-C in a timely
manner.  Tenant agrees and acknowledges that (a) the L-C constitutes a separate
and independent contract between Landlord and the Bank, (b) Tenant is not a
third party beneficiary of such contract, (c) Tenant has no property interest
whatsoever in the L-C or the proceeds thereof, and (d) in the event Tenant
becomes a debtor under any chapter of the Bankruptcy Code, neither Tenant, any
trustee, nor Tenant’s bankruptcy estate shall have any right to restrict or
limit Landlord’s claim and/or rights to the L-C and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-49-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

21.4        Letter of Credit not a Security Deposit.  Landlord and Tenant
acknowledge and agree that in no event or circumstance shall the L-C or any
renewal thereof or any proceeds thereof be (i) deemed to be or treated as a
“security deposit” within the meaning of California Civil Code Section 1950.7,
(ii) subject to the terms of such Section 1950.7, or (iii) intended to serve as
a “security deposit” within the meaning of such Section 1950.7.  The parties
hereto (A) recite that the L-C is not intended to serve as a security deposit
and such Section 1950.7 and any and all other laws, rules and regulations
applicable to security deposits in the commercial context (“Security Deposit
Laws”) shall have no applicability or relevancy thereto and (B) waive any and
all rights, duties and obligations either party may now or, in the future, will
have relating to or arising from the Security Deposit Laws.

21.5        Proceeds of Draw.  In the event Landlord draws down on the L-C
pursuant to Sections 21.3(D) or I, above, the proceeds of the L-C may be held by
Landlord and applied by Landlord against any Rent payable by Tenant under this
Lease that is not paid when due and/or to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any breach or default by Tenant under this Lease.  Any unused
proceeds shall constitute the property of Landlord and need not be segregated
from Landlord’s other assets.  Tenant hereby (i) agrees that (A) Tenant has no
property interest whatsoever in the proceeds from any such draw, and (B) such
proceeds shall not be deemed to be or treated as a “security deposit” under the
Security Deposit Law, and (ii) waives all rights, duties and obligations either
party may now or, in the future, will have relating to or arising from the
Security Deposit Laws.  Landlord agrees that the amount of any proceeds of the
L-C received by Landlord, and not (a) applied against any Rent payable by Tenant
under this Lease that was not paid when due, or (b) used to pay for any losses
and/or damages suffered by Landlord (or reasonably estimated by Landlord that it
will suffer) as a result of any breach or default by Tenant under this Lease
(the “Unused L-C Proceeds”), shall be paid by Landlord to Tenant (x) upon
receipt by Landlord of a replacement L-C in the full L-C Amount, which
replacement L-C shall comply in all respects with the requirements of this
Article 21, or (y) within thirty (30) days after the LC Expiration Date;
provided, however, that if prior to the LC Expiration Date a voluntary petition
is filed by Tenant, or an involuntary petition is filed against Tenant by any of
Tenant’s creditors, under the Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the Unused L-C Proceeds until
either all preference issues relating to payments under this Lease have been
resolved in such bankruptcy or reorganization case or such bankruptcy or
reorganization case has been dismissed.

21.6        Bank Placed Into Receivership.

21.6.1        Bank Placed Into Receivership.  In the event the Bank is placed
into receivership or conservatorship (any such event, a “Receivership”) by the
Federal Deposit Insurance Corporation or any successor or similar entity (the
“FDIC”), then, effective as of the date such Receivership occurs, the L-C shall
be deemed to not meet the requirements of this Article 21, and, within ten (10)
days following Landlord’s notice to Tenant of such Receivership (the “LC
Replacement Notice”), Tenant shall replace the L-C with a substitute L-C from a
different issuer reasonably acceptable to Landlord and that complies in all
respects with the requirements of this Article 21.  If Tenant fails to replace
such L-C with a substitute L-C from a different issuer pursuant to the terms and
conditions of this Section 21.6.1, then, notwithstanding anything in this Lease
to the contrary, Landlord shall have the right, at Landlord’s option, to either





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-50-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

(i) declare Tenant in default of this Lease for which there shall be no notice
or grace or cure periods being applicable thereto other than the aforesaid ten
(10) day period), in which event, Landlord shall have the right to pursue any
and all remedies available to it under this Lease and at law, including, without
limitation, treating any Receivership as a Bank Credit Threat and exercising
Landlord’s remedies under Section 21.2.5, above, to the extent possible pursuant
to then existing FDIC policy; or (ii) elect to increase the Base Rent due and
owing under the terms of this Lease pursuant to the terms and conditions of
Section 21.6.2 of this Lease, below.  Tenant shall be responsible for the
payment of any and all costs incurred with the review of any replacement L- C
(including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant.

21.6.2        FAILURE TO REPLACE L-C; LIQUIDATED DAMAGES.  IN THE EVENT THAT
TENANT FAILS TO REPLACE THE L-C PURSUANT TO, AND WITHIN THE TIME PERIODS SET
FORTH IN, SECTION 21.6.1 OF THIS LEASE, ABOVE, THEN TENANT’S MONTHLY INSTALLMENT
OF BASE RENT SHALL BE INCREASED TO ONE HUNDRED TEN PERCENT (110%) OF ITS THEN
EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE THAT OCCURS TEN (10)
DAYS FOLLOWING THE DATE TENANT RECEIVES THE LC REPLACEMENT NOTICE AND ENDING ON
THE EARLIER TO OCCUR OF (I) THE DATE SUCH REPLACEMENT L-C IS DELIVERED TO
LANDLORD PURSUANT TO THE TERMS OF SECTION 21.6.1, OR (II) THE DATE WHICH IS
NINETY (90) DAYS AFTER THE DATE OF SUCH LC REPLACEMENT NOTICE.  IN THE EVENT
THAT TENANT FAILS, DURING SUCH NINETY (90) DAY PERIOD FOLLOWING THE DATE OF THE
LC REPLACEMENT NOTICE, TO CAUSE THE REPLACEMENT L-C TO BE DELIVERED TO LANDLORD
PURSUANT TO THE TERMS OF SECTION 21.6.1, THEN TENANT’S MONTHLY INSTALLMENT OF
BASE RENT SHALL BE INCREASED TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF ITS
THEN EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS NINETY
(90) DAYS AFTER THE DATE OF SUCH LC REPLACEMENT NOTICE AND ENDING ON THE DATE
SUCH REPLACEMENT L-C IS DELIVERED TO LANDLORD PURSUANT TO THE TERMS OF
SECTION 21.6.1, PROVIDED, HOWEVER, THAT THE TOTAL AGGREGATE AMOUNT OF BASE RENT
PAID BY TENANT IN EXCESS OF THE AMOUNT OF BASE RENT THAT TENANT WOULD HAVE PAID
HAD SUCH L-C REPLACEMENT FAILURE NEVER OCCURRED SHALL IN NO EVENT EXCEED THE L-C
AMOUNT.  THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY
DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY LANDLORD AS A RESULT OF
TENANT’S FAILURE TO TIMELY REPLACE THE L-C FOLLOWING THE LC REPLACEMENT NOTICE
AS REQUIRED IN SECTION 21.6.1, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF
THE DATE OF THIS LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS
SECTION 21.6.2 REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD
WILL INCUR AS A RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT WAIVE OR AFFECT LANDLORD’S RIGHTS AND TENANT’S INDEMNITY OBLIGATIONS
UNDER OTHER SECTIONS OF THIS LEASE.  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF
SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE
MEANING OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS INTENDED TO
CONSTITUTE LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA CIVIL CODE
SECTION 1671.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-51-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

Landlord shall have the right, not more than one time during the initial Lease
Term (and not more than once during the Option Term, if applicable), to relocate
Tenant to other space (the “Relocation Space”) in the Project comparable to the
Premises (e.g. comparable finishes and configuration, same number of offices and
conference rooms, comparable ceiling treatment, doors and hardware), which
Relocation Space shall be located on the third (3rd) floor or higher in the
Project and all terms hereof shall apply to the Relocation Space with equal
force and effect, except as otherwise provided in this Article 22.  To the
extent Tenant request any upgrades in the improvements located in such
Relocation Space vis-à-vis the improvements then existing in the Premises (e.g.,
specialty finishes such as glass, ceiling treatments, specialty lighting,
built-in or custom cabinetry), Tenant shall pay to Landlord, promptly upon
billing therefor, all costs and expenses incurred by Landlord in connection with
such upgraded improvements.  In such event, Landlord shall give Tenant not less
than ninety (90) days prior notice of Landlord’s election to so relocate Tenant,
and shall move Tenant’s effects to the Relocation Space at Landlord’s sole cost
and expense at such time and in such manner as to inconvenience Tenant as little
as reasonably practicable.  Landlord shall reimburse Tenant for all actual
out-of-pocket costs incurred by Tenant in connection with its move from the
Premises to the Relocation Space, including, without limitation, the cost to
install new communications and computer lines (to the extent not installed by
Landlord as part of its installation of the tenant improvements in the
Relocation Space), the cost to move and reconfigure Tenant’s furniture from the
Premises to the Relocation Space, and the cost of reasonable amounts of
replacement stationery.  Simultaneously with such relocation of the Premises,
the parties shall immediately execute an amendment to this Lease (or, if the
Relocation Space is in a building of the Project other than the Building, Tenant
shall execute a new lease with the owner of such building, which shall be on
substantially the same terms and conditions as this Lease, and Tenant and
Landlord shall enter into a termination of this Lease) stating the relocation of
the Premises, and amending those Sections of the Summary, and replacing
Exhibit A to this Lease, as shall be necessary to accurately describe the
Relocation Space (including, without limitation, the location and the rentable
area of the Relocation Space).  In the event Tenant is relocated in accordance
with this Article 22, and the rentable area of the Relocation Space is not equal
to the rentable area of the Premises, or if the Relocation Space is in a
building of the Project other than the Building and the rentable area of such
other building is not equal to the rentable area of the Building, all amounts,
percentages and figures appearing or referred to in this Lease based upon such
rentable area (including, without limitation, the amounts of the “Rent” and the
“Security Deposit,” as those terms are defined in Article 4 and Article 21 of
this Lease, respectively, and “Tenant’s Share,” as that term is defined in
Section 4.2.10 of this Lease) shall be modified accordingly; provided, however,
that notwithstanding the foregoing, (i) in no event shall the rentable area of
the Relocation Space be less than one hundred percent (100%) of the rentable
area of the Premises; and (ii) none of Tenant’s Base Rent, Tenant’s Share, or
the Security Deposit, shall increase as a result of such relocation during the
initial Lease Term.  Should Tenant refuse to permit Landlord to move Tenant to
the Relocation Space, Landlord shall have the right to cancel and terminate this
Lease effective sixty (60) days from the date of Landlord’s election to relocate
Tenant.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-52-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 23

SIGNS

23.1        Full Floors.  Subject to Landlord’s prior written approval, in its
sole discretion, and provided all signs are in keeping with the quality, design
and style of the Building and Project, Tenant, if the Premises comprise an
entire floor of the Building, at its sole cost and expense, may install
identification signage anywhere in the Premises including in the elevator lobby
of the Premises, provided that such signs must not be visible from the exterior
of the Building.

23.2        Multi-Tenant Floors.  If other tenants can occupy space on the floor
on which the Premises is located, Tenant’s identifying suite entry sign and
elevator lobby directory sign on the third (3rd) floor shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s then-current Building standard signage program.

23.3        Prohibited Signage and Other Items.  Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant.  Tenant may not install any signs on the exterior or
roof of the Project or the Common Areas.  Any signs, window coverings, or blinds
(even if the same are located behind the Landlord-approved window coverings for
the Building), or other items visible from the exterior of the Premises or
Building, shall be subject to the prior approval of Landlord, in its sole
discretion.

23.4        Building Directory.  Tenant shall have the right, at Tenant cost, to
have Tenant’s name entered into Landlord’s directory in the lobby of the
Building.

ARTICLE 24

COMPLIANCE WITH LAW

24.1        In General.  Tenant shall not do anything or suffer its agents,
employees or contractors to do anything in or about the Premises or the Project
which will in any way conflict with any law, statute, ordinance or other
governmental rule, regulation or requirement now in force or which may hereafter
be enacted or promulgated, including any such governmental regulations related
to disabled access (collectively, “Applicable Laws”).  At its sole cost and
expense, Tenant shall promptly comply with any Applicable Laws which relate to
(i) Tenant’s use of the Premises, (ii) any Alterations made by Tenant to the
Premises, and any Tenant Improvements in the Premises, or (iii) the Base
Building, but as to the Base Building, only to the extent such obligations are
triggered by Alterations made by Tenant to the Premises to the extent such
Alterations are not normal and customary business office improvements, or
triggered by the Tenant Improvements to the extent such Tenant Improvements are
not normal and customary business office improvements, or triggered by Tenant’s
use of the Premises for non‑general office use (collectively, “Tenant’s
Compliance with Laws Obligations”).  Tenant shall be responsible, at its sole
cost and expense, to make all alterations to the Premises as are required to
comply with Tenant’s Compliance with Laws Obligations.  The judgment of any
court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-53-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

any of said governmental measures, shall be conclusive of that fact as between
Landlord and Tenant.  Tenant shall promptly pay all fines, penalties and damages
that may arise out of or be imposed because of its failure to comply with the
provisions of this Article 24.  Landlord shall comply with all Applicable Laws
relating to the Base Building, provided that compliance with such Applicable
Laws is not the responsibility of Tenant under this Lease, and provided further
that Landlord’s failure to comply therewith would prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, or would
unreasonably and materially affect the safety of Tenant’s employees or create a
significant health hazard for Tenant’s employees, or would otherwise materially
and adversely affect Tenant’s use of or access to the Premises.  Landlord shall
be permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent not prohibited by the terms of
Article 4 of this Lease, above.  Tenant hereby agrees to use reasonable efforts
to notify Landlord if Tenant makes any Alterations or improvements to the
Premises that might impact accessibility to the Premises or Building under
access laws.  Landlord hereby agrees to use reasonable efforts to notify Tenant
if Landlord makes any alterations or improvements to the Premises that might
impact accessibility to the Premises or Building under any disability access
laws.

24.2        Statutory Disclosure and Related Terms.  For purposes of
Section 1938(a) of the California Civil Code, Landlord hereby discloses to
Tenant, and Tenant hereby acknowledges, that to Landlord’s actual knowledge, the
Premises have not undergone inspection by a Certified Access Specialist
(CASp).  As required by Section 1938I of the California Civil Code, Landlord
hereby states as follows:  “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state
law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.”  In
furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant’s sole cost and expense, by a CASp designated by Landlord, subject to
Landlord’s reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards;
and (c) if anything done by or for Tenant in its use or occupancy of the
Premises shall require any improvements or repairs to the Building or Project
(outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such improvements or
repairs.  The terms of this Section 24.2 do not amend or reduce the obligations
of Landlord and Tenant set forth in this Lease regarding compliance with
Applicable Laws and repair and maintenance of the Premises and the Project, but
apply solely to the obligations of Landlord and Tenant in connection with
Tenant’s election to conduct a CASp inspection hereunder.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-54-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee (i) within five (5) days after
written notice from Landlord that said amount was not paid when due, or (ii)
upon the date said amount is due, if Tenant has previously received one (1) or
more notices from Landlord during the immediately preceding twelve (12) month
period stating that Tenant failed to pay any amount required to be paid by
Tenant under this Lease when due, then Tenant shall pay to Landlord a late
charge equal to six percent (6%) of the overdue amount plus any attorneys’ fees
incurred by Landlord by reason of Tenant’s failure to pay Rent and/or other
charges when due hereunder.  The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord’s other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid (A) within five (5) days after written notice from Landlord that said
amount was not paid when due, or (B) upon the date said amount is due, if Tenant
has previously received one (1) or more notices from Landlord during the
immediately preceding twelve (12) month period stating that Tenant failed to pay
any amount required to be paid by Tenant under this Lease when due, shall bear
interest from the date when due until paid at a rate per annum equal to the
lesser of (x) the annual “Bank Prime Loan” rate cited in the Federal Reserve
Statistical Release Publication H.15(519), published weekly (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus four (4) percentage points, and (y) the highest
rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1        Landlord’s Cure.  All covenants and agreements to be kept or
performed by Tenant under this Lease shall be performed by Tenant at Tenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein.  If Tenant shall fail to perform
any obligation under this Lease, and such failure shall continue in excess of
the time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2        Tenant’s Reimbursement.  Except as may be specifically provided to
the contrary in this Lease, Tenant shall pay to Landlord the following sums
(which sums shall bear interest from the date accrued by Landlord until paid by
Tenant at a rate per annum equal to interest at the rate set forth in Article 25
of this Lease, but in no case greater than the maximum amount of such interest
permitted by law), upon delivery by Landlord to Tenant of statements
therefor:  (i) sums equal to expenditures reasonably made and obligations
incurred by Landlord in connection with the remedying by Landlord of Tenant’s
defaults pursuant to the provisions of Section 26.1; (ii) sums equal to all
losses, costs, liabilities, damages and expenses referred to in Article 10 of
this Lease; and (iii) subject to Section 29.21, sums equal to all expenditures
reasonably made and





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-55-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

obligations incurred by Landlord in collecting or attempting to collect the Rent
or in enforcing or attempting to enforce any rights of Landlord under this Lease
or pursuant to law, including, without limitation, all reasonable legal fees and
other amounts so expended.  Tenant’s obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon reasonable notice
to Tenant (which notice, notwithstanding anything to the contrary contained in
Article 28 of this Lease, may be oral, and which notice shall not be required in
the case of an emergency) to enter the Premises to (i) inspect them; (ii) show
the Premises to prospective purchasers or tenants, or to current or prospective
mortgagees, ground or underlying lessors or insurers; (iii) post notices of
nonresponsibility; or (iv) alter, improve or repair the Premises or the
Building, or for structural alterations, repairs or improvements to the Building
or the Building’s systems and equipment.  In connection with the foregoing
entries described in (i)-(iv), (x) employees of Landlord will sign in and wear a
badge provided by Tenant, and (y) Tenant shall be permitted the opportunity to
cause a representative of Tenant to accompany Landlord during any such entry
(except in the case of emergency), provided that such representative of Tenant
does not unreasonably interfere with or delay Landlord exercising its rights or
satisfying its obligations hereunder (collectively, the “Access
Requirements”).  Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any reasonable time to (A)
perform services required of Landlord, including janitorial service and access
control personnel responding to calls/requests; (B) take possession due to any
breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  In connection with the
foregoing entries described in (A)-(C), employees of Landlord shall not be
required to comply with the Access Requirements.  Landlord may make any such
entries without the abatement of Rent and may take such reasonable steps as
required to accomplish the stated purposes.  Landlord shall use commercially
reasonable efforts to minimize interference with the conduct of Tenant’s
business in connection with such entries into the Premises.  Tenant hereby
waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby.  For
each of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant.  In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises.  Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-56-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ARTICLE 28

NOTICES

All notices, demands, designations, approvals or other communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (A) sent by United
States certified or registered mail, postage prepaid, return receipt requested
(“Mail”), (B) delivered by a nationally recognized overnight courier, or (C)
delivered personally.  Any Notice shall be sent, transmitted, or delivered, as
the case may be, to Tenant at the appropriate address set forth in Section 9 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord, or to Landlord at the addresses set forth below, or to
such other places as Landlord may from time to time designate in a Notice to
Tenant.  Any Notice will be deemed given (i) three (3) days after the date it is
posted if sent by Mail, (ii) the date the overnight courier delivery is made, or
(iii) the date personal delivery is made.  Any Notice given by an attorney on
behalf of Landlord or by Landlord’s managing agent shall be considered as given
by Landlord and shall be fully effective.  As of the date of this Lease, any
Notices to Landlord must be sent, transmitted, or delivered, as the case may be,
to the following addresses:

Boston Properties Limited Partnership
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, California 94111
Attention:  Mr. Bob Pester

and

Boston Properties, Inc.

Prudential Center Tower

800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103

Attention:  General Counsel

and

Boston Properties Limited Partnership
Four Embarcadero Center
Lobby Level, Suite One
San Francisco, California  94111
Attention:  Regional Counsel

and





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-57-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California  90067
Attention:  Anton N. Natsis, Esq.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1        Terms; Captions.  The words “Landlord” and “Tenant” as used herein
shall include the plural as well as the singular.  The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2        Binding Effect.  Subject to all other provisions of this Lease, each
of the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.

29.3        No Light, Air or View Rights.  No rights to any view or to light or
air over any property, whether belonging to Landlord or any other person, are
granted to Tenant by this Lease.  Under no circumstances whatsoever at any time
during the Lease Term shall any temporary darkening of any windows of the
Premises or any temporary obstruction of the light or view therefrom by reason
of any repairs, improvements, maintenance or cleaning in or about the Project,
or any diminution, impairment or obstruction (whether partial or total) of
light, air or view by any structure which may be erected on any land comprising
a part of, or located adjacent to or otherwise in the path of light, air or view
to, the Project, in any way impose any liability upon Landlord or in any way
reduce or diminish Tenant’s obligations under this Lease.

29.4        Modification of Lease.  Should any current or prospective mortgagee
or ground lessor for the Building or Project require a modification of this
Lease, which modification will not cause an increased cost or expense to Tenant
or in any other way materially and adversely change the rights and obligations
of Tenant hereunder or interfere with Tenant’s use or operation of the Premises,
then and in such event, Tenant agrees that this Lease may be so modified and
agrees to execute whatever documents are reasonably required therefor and to
deliver the same to Landlord within ten (10) days following a request
therefor.  At the request of Landlord or any mortgagee or ground lessor, Tenant
agrees to execute a short form of Lease and deliver the same to Landlord within
ten (10) days following the request therefor.

29.5        Transfer of Landlord’s Interest.  Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, provided the assignee assumes in writing all Landlord’s obligations
hereunder arising after the date of such transfer, Landlord shall automatically
be released from all liability under this Lease accruing thereafter and Tenant
agrees





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-58-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

to look solely to such transferee for the performance of Landlord’s obligations
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit, and Tenant shall attorn
to such transferee.

29.6        Prohibition Against Recording.  Except as provided in Section 29.4
of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant.

29.7        Landlord’s Title.  Landlord’s title is and always shall be paramount
to the title of Tenant.  Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.

29.8        Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint enture or any
association between Landlord and Tenant.

29.9        Application of Payments.  If a default by Tenant exists beyond
applicable notice and cure periods, Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease then due hereunder,
regardless of Tenant’s designation of such payments, to satisfy any obligations
of Tenant hereunder, in such order and amounts as Landlord, in its sole
discretion, may elect.

29.10      Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor, including, without limitation, the giving of any Notice required to be
given under this Lease or by law, the time periods for giving any such Notice
and the taking of any action with respect to any such Notice.

29.11      Partial Invalidity.  If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12      No Warranty.  In executing and delivering this Lease, except as may
be expressly set forth herein, Tenant has not relied on any representations,
including, but not limited to, any representation as to the amount of any item
comprising Additional Rent or the amount of the Additional Rent in the aggregate
or that Landlord is furnishing the same services to other tenants, at all, on
the same level or on the same basis, or any warranty or any statement of
Landlord which is not set forth herein or in one or more of the exhibits
attached hereto.

29.13      Landlord Exculpation.  The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord’s operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the lesser of the amount of (a) the interest of Landlord in the Building or (b)
the equity interest Landlord would have in the Building if the Building were
encumbered by third-party debt in an





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-59-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

amount equal to eighty percent (80%) of the value of the Building (as such value
is determined by Landlord), and any sales, rent or condemnation or insurance (to
the extent not used to repair damage to the Building) proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises.  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord’s and the Landlord Parties’ present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord’s obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for any indirect or consequential damages or any injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.

29.14      Entire Agreement.  It is understood and acknowledged that there are
no oral agreements between the parties hereto affecting this Lease and this
Lease constitutes the parties’ entire agreement with respect to the leasing of
the Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

29.15      Right to Lease.  Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16      Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure, but shall not
delay any of Tenant’s rent abatement or termination rights set forth herein.

29.17      Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-60-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

judgment of any court or by any legal process or writ, Tenant’s right of
occupancy of the Premises after any termination of this Lease.

29.18      Tenant Parking.  Tenant shall have the right to park up to twenty-two
(22) automobiles (3.3 automobiles for every 1,000 rentable square feet in the
Premises), free of charge, in the portions of the Common Areas designated by
Landlord for vehicular parking.  Such parking shall be on an as available
“first-come, first-served” basis which shall be in common with all other tenants
of the Project. Tenant’s continued right to use the Common Areas designated by
Landlord for vehicular parking is conditioned upon Tenant abiding by all
reasonable rules and regulations which are prescribed from time to time for the
orderly operation and use of the parking facility, including any sticker or
other identification system established by Landlord, and Tenant’s reasonable
cooperation in seeing that Tenant’s employees and visitors also comply with such
rules and regulations.  Landlord specifically reserves the right to change the
size, configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the
Landlord.  The parking rights granted to Tenant pursuant to this Section 29.18
are provided to Tenant solely for use by Tenant’s own personnel and such passes
may not be transferred, assigned, subleased or otherwise alienated by Tenant
without Landlord’s prior approval, except together with Transfers permitted
under this Lease.  Tenant may validate visitor parking by such method or methods
as the Landlord may establish, at the validation rate from time to time
generally applicable to visitor parking.

29.19      Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20      Authority.  Tenant hereby represents and warrants that Tenant is a
duly formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so.  Concurrently
with Tenant’s delivery to Landlord of this Lease executed by Tenant, Tenant
shall deliver to Landlord satisfactory evidence of such authority.

29.21      Attorneys’ Fees.  In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22      Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be
construed and enforced in accordance with the laws of the State of
California.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-61-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW,
AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

29.23      Submission of Lease.  Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of, option for or
option to lease, and it is not effective as a lease or otherwise until execution
and delivery by both Landlord and Tenant.

29.24      Brokers.  Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

29.25      Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26      Project or Building Name and Signage.  Landlord shall have the right
at any time to change the name of the Project or Building and to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord’s sole discretion,
desire.  Tenant shall not use the words “Gateway Center” or the name of the
Project or Building or use pictures or illustrations of the Project or Building
in advertising or other publicity or for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord.

29.27      Counterparts.  This Lease may be executed in counterparts with the
same effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-62-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

29.28      Intentionally Omitted.  Tenant acknowledges that the content of this
Lease and any related documents are confidential information.  Except as
required by law, Tenant shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Tenant’s financial, legal, and space planning consultants.

29.29      Development of the Project.

29.29.1      Subdivision.  Landlord reserves the right to further subdivide all
or a portion of the Project provided the same does not unreasonably interfere
with Tenant’s use of or access to the Premises or materially increase the
obligations or decrease the rights of Tenant under this Lease.  Tenant agrees to
execute and deliver, upon demand by Landlord and in the form reasonably
requested by Landlord, any additional documents needed to conform this Lease to
the circumstances resulting from such subdivision.

29.29.2      The Other Improvements.  If portions of the Project or property
adjacent to the Project (collectively, the “Other Improvements”) are owned by an
entity other than Landlord, Landlord, at its option, may enter into an agreement
with the owner or owners of any or all of the Other Improvements to provide
(i) for reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the
Project.  Nothing contained herein shall be deemed or construed to limit or
otherwise affect Landlord’s right to convey all or any portion of the Project or
any other of Landlord’s rights described in this Lease.

29.29.3      Construction of Project and Other Improvements.  Tenant
acknowledges that portions of the Project and/or the Other Improvements may be
under construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, odor, obstruction of access,
etc. which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.  Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s use of or access to
the Premises in connection with any such work or any Renovations.

29.30      Building Renovations.  It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter.  However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises.  Tenant hereby agrees that such Renovations shall in no way constitute
a constructive eviction of Tenant nor entitle Tenant to any abatement of
Rent.  Landlord shall have no responsibility and shall not be liable to Tenant
for any injury to or interference with Tenant’s business arising from the
Renovations, nor





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-63-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

shall Tenant be entitled to any compensation or damages from Landlord for loss
of the use of the whole or any part of the Premises or of Tenant’s personal
property or improvements resulting from the Renovations, or for any
inconvenience or annoyance occasioned by such Renovations.

29.31      No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.32      Communications and Computer Lines.  Tenant may install, maintain,
replace, remove or use any electrical, communications or computer wires and
cables (collectively, the “Lines”) at the Project installed by or on behalf of
Tenant in or serving solely the Premises, provided that (i) Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable space for additional Lines
shall be maintained for existing and future occupants of the Project, as
determined in Landlord’s reasonable opinion, (iii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any new or existing Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing unused Lines previously
installed by or on behalf of Tenant and repair any damage in connection with
such removal, and (vi) Tenant shall pay all costs in connection
therewith.  Landlord reserves the right to require that Tenant remove any Lines
installed by or on behalf of Tenant and located in or serving the Premises which
are installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition.  Landlord further reserves the right to require that Tenant remove
any and all Lines installed by or on behalf of Tenant and located in or serving
the Premises upon the expiration of the Lease Term or upon any earlier
termination of this Lease.

29.33      Landlord’s Waiver of Security Interest in Tenant’s Personal
Property.  Landlord hereby acknowledges and agree that any and all of Tenant’s
movable furniture, furnishings, trade fixtures and equipment at the Premises
(“Tenant’s Property”) may be financed by a third-party lender or lessor (an
“Equipment Lienor”), and Landlord hereby (a) subordinates any rights of Landlord
to Tenant’s Property to such Equipment Lienor, and (b) agrees to recognize the
rights of any such Equipment Lienor, subject to and in accordance with a
commercially reasonable waiver agreement to be entered into by and between
Landlord and the Equipment Lienor following request by Tenant. Tenant shall pay
all fees and/or expenses imposed upon or otherwise paid by Landlord to the
Equipment Lienor or otherwise expended by Landlord in connection with any such
request (including, without limitation, reasonable attorney’s fees).

29.34      No Discrimination.  There shall be no discrimination against, or
segregation of, any person or persons on account of sex, marital status, race,
color, religion, creed, national origin or ancestry in the Transfer of the
Premises, or any portion thereof, nor shall the Tenant itself, or any person
claiming under or through it, establish or permit any such practice or practices
of





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-64-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

discrimination or segregation with reference to the selection, location, number,
use or occupancy of tenants, lessees, subtenants, sublessees, or vendees of the
Premises, or any portion thereof.

29.35      Patriot Act and Executive Order 13224.  As an inducement to Landlord
to enter into this Lease, Tenant hereby represents and warrants that:  (i)
Tenant is not, nor is it owned or controlled directly or indirectly by, any
person, group, entity or nation named on any list issued by the Office of
Foreign Assets Control of the United States Department of the Treasury (“OFAC”)
pursuant to Executive Order 13224 or any similar list or any law, order, rule or
regulation or any Executive Order of the President of the United States as a
terrorist, “Specially Designated National and Blocked Person” or other banned or
blocked person (any such person, group, entity or nation being hereinafter
referred to as a “Prohibited Person”); (ii) Tenant is not (nor is it owned or
controlled, directly or indirectly, by any person, group, entity or nation which
is) acting directly or indirectly for or on behalf of any Prohibited Person; and
(iii) neither Tenant (nor any person, group, entity or nation which owns or
controls Tenant, directly or indirectly) has conducted or will conduct business
or has engaged or will engage in any transaction or dealing with any Prohibited
Person, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person.  In connection with the foregoing, it is expressly understood
and agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed a default by Tenant under Section 19.1.4 of this
Lease and shall be covered by the indemnity provisions of Section 10.1 above,
and (y) the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease.

[SIGNATURES ON NEXT PAGE]

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-65-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

 

 

 

“Landlord”:

 

 

 

 

 

601 & 651 GATEWAY CENTER LP,

 

a Delaware limited partnership

 

 

 

BY:

GATEWAY CENTER GP LLC,,

 

 

a Delaware limited liability company,

 

 

its general partner

 

 

 

 

 

 

 

BY:

GATEWAY PORTFOLIO MEMBER LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its manager

 

 

 

 

 

BY:

GATEWAY PORTFOLIO HOLDINGS  LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its manager

 

 

 

 

 

 

 

 

BY:

ARE-SAN FRANCISCO NO. 83, LLC,

 

 

 

 

a Delaware limited liability company, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

 

 

A Delaware limited partnership, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

BY:

 

/s/ Allison Grochola

 

 

Name:

 

Allison Grochola

 

 

Title:

 

Vice President, RE Legal Affairs

 

[signatures continue of following page]

 

 



 

811311.04/WLA
378421-00002/2-14-20/mem/mem

 

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

 

 

 

 

“Tenant”:

 

 

 

AKERO THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Andrew Cheng

 

Name:

Andrew Cheng

 

Title:

President and Chief Executive Officer

 

 

 

By:

/s/ Jonathan Young

 

Name:

Jonathan Young

 

Title:

Chief Operating Officer

 

PLEASE NOTE:  THIS LEASE MUST BE EXECUTED BY EITHER (I) BOTH (A) THE CHAIRMAN OF
THE BOARD, THE PRESIDENT OR ANY VICE PRESIDENT OF TENANT, AND (B) THE SECRETARY,
ANY ASSISTANT SECRETARY, THE CHIEF FINANCIAL OFFICER, OR ANY ASSISTANT TREASURER
OF TENANT; OR (II) AN AUTHORIZED SIGNATORY OF TENANT PURSUANT TO A CERTIFIED
CORPORATE RESOLUTION, A COPY OF WHICH SHOULD BE DELIVERED WITH THE EXECUTED
ORIGINALS.

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

-67-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT A

601 GATEWAY BOULEVARD

OUTLINE OF PREMISES

Picture 2 [akro20191231ex101292360001.jpg]

 

 

 

 



 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT A
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




EXHIBIT B

601 GATEWAY BOULEVARD

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises.  This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises.  All references in this Tenant Work Letter
to Articles or Sections of "this Lease" shall mean the relevant portion of
Articles 1 through 29 of the Office Lease to which this Tenant Work Letter is
attached as Exhibit B and of which this Tenant Work Letter forms a part, and all
references in this Tenant Work Letter to Sections of "this Tenant Work Letter"
shall mean the relevant portion of Sections 1 through 5 of this Tenant Work
Letter.

SECTION 1

CONSTRUCTION DRAWINGS FOR THE PREMISES

1.1          Tenant Improvements.  Landlord and Tenant have approved the space
plan for the Premises prepared by Brown Reynolds Watford Architects, dated
December 9, 2019, a copy of which is attached hereto as Schedule 1 (the “Space
Plan”).  Within five (5) days of request of Landlord, Tenant shall cooperate in
good faith with Landlord’s architects and engineers to supply such information
necessary to allow the Landlord’s architects and engineers to complete the
architectural and engineering drawings for the Premises, and the final
architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits and in a
manner consistent with, and which are a logical extension of, the Space Plan
(collectively, the “Approved Working Drawings”), which Approved Working Drawings
shall include the Turnkey Scope of Work set forth on Schedule 1.  Landlord shall
construct the improvements in the Premises (the "Tenant Improvements") pursuant
to the Approved Working Drawings.  All such Tenant Improvements shall be
completed to Landlord's "Building standard" condition in "Building standard"
finishes to be designated by Tenant, subject to availability, within three (3)
business days following demand by Landlord.  Tenant shall make no changes or
modifications to (i) the Space Plan or (ii) once completed, the Approved Working
Drawings, without the prior written consent of Landlord, which consent may be
withheld in Landlord's sole discretion if such change or modification would
directly or indirectly delay the "Substantial Completion," as that term is
defined in Section 4.1 of this Tenant Work Letter, of the Premises (unless
Tenant agrees in writing that the terms of Section 4.2 apply thereto) or
increase the cost of designing or constructing the Tenant Improvements.

1.2          Common Areas.  Notwithstanding anything set forth in this Tenant
Work Letter to the contrary, Landlord shall, at Landlord’s sole cost and
expense, to the extent required in order to obtain a certificate of occupancy,
or its legal equivalent, for the Premises for general office use assuming a
normal and customary office occupancy density, cause the Building Common Areas
(including the Base Building restrooms on the third (3rd) floor of the
Building), to comply with applicable building codes and other governmental laws,
ordinances and regulations, which were enacted and enforced as of the date of
this Lease.

SECTION 2

TENANT CHANGES

In the event that after Tenant's execution of this Lease, any revisions,
changes, or substitutions shall be made by Tenant to (i) the Space Plan, (ii)
the Approved Working Drawings (once the same are completed), or (iii) the Tenant
Improvements or in the event that Tenant requests revisions, changes, or
substitutions which cause the Approved Working Drawings to not be a logical
extension of the Space Plan, or if Tenant requests finishes that are not
"Building standard," then Landlord shall cause the Contractor to prepare a
change order for Tenant’s approval specifying the anticipated increased cost and
delay in Substantial Completion as a result thereof for Tenant’s approval (the
“Change Order”) and any additional costs which arise in connection with such
revisions, changes or substitutions shall be paid by Tenant to Landlord
immediately upon Landlord's request.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

SPACE PLAN
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




SECTION 3

CONTRACTOR'S WARRANTIES AND GUARANTIES

Landlord hereby assigns to Tenant all warranties and guaranties by the
contractor who constructs the Tenant Improvements (the "Contractor") relating to
the Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements;
provided that prior to the expiration of such warranties and guaranties,
Tenant's waiver shall only be to the extent covered by such warranties and
guaranties.

SECTION 4

COMPLETION OF THE TENANT IMPROVEMENTS;

LEASE COMMENCEMENT DATE

4.1          Ready for Occupancy.  The Premises shall be deemed "Ready for
Occupancy" upon the Substantial Completion of the Tenant Improvements in the
Premises and delivery of the Premises to Tenant in the condition required under
Section 1.1.1 of the Lease.  For purposes of this Lease, "Substantial
Completion" of the Premises shall occur upon the completion of construction of
the Tenant Improvements pursuant to the Approved Working Drawings, with the
exception of any punch list items and any tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant or under the
supervision of Contractor.  Landlord and Tenant shall, promptly following
completion of construction of the Tenant Improvements, jointly inspect the
construction of the Tenant Improvements to develop a reasonable and mutually
agreed upon punch list.

4.2          Delay of the Substantial Completion of the Premises.  Except as
provided in this Section 4.2, the Lease Commencement Date shall occur as set
forth in the Lease and Section 4.1, above.  If there shall be a delay or there
are delays in the Substantial Completion of the Premises or in the occurrence of
any of the other conditions precedent to the Commencement Date, as set forth in
of the Lease, as a result of:

4.2.1       Tenant's failure to timely approve any matter requiring Tenant's
approval;

4.2.2       A breach by Tenant of the terms of this Tenant Work Letter or the
Lease;

4.2.3       Tenant's request for changes in the Approved Working Drawings;

4.2.4       Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Premises, as set forth in the
Lease, or which are different from, or not included in, Landlord's standard
improvement package items for the Building; or

4.2.5       Any other acts or omissions of Tenant, or its agents, or employees
that continue for more than one (1) day after delivery of notice thereof from
Landlord;

then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Premises, the date of Substantial Completion of the Premises
shall be deemed to be the date the Substantial Completion of the Premises would
have occurred if no Tenant delay or delays, as set forth above, had occurred.

SECTION 5

MISCELLANEOUS

5.1          Tenant's Entry Into the Premises Prior to Substantial
Completion.  Provided that Tenant and its agents do not interfere with
Contractor's work in the Building and the Premises, Contractor shall allow
Tenant access to the Premises at least seven (7) days prior to the Substantial
Completion of the Premises for the purpose of Tenant installing furniture,
equipment or fixtures (including Tenant's data and telephone equipment) in the
Premises and any other purpose related to preparation for Tenant’s
occupancy.  Prior to Tenant's entry into the Premises as permitted by the terms
of this Section 5.1, Tenant shall submit a schedule to Landlord and Contractor,
for their approval, which schedule shall detail the timing and purpose of
Tenant's entry.  Tenant shall hold Landlord harmless from and indemnify, protect
and defend Landlord against any loss or damage





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

SPACE PLAN
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

to the Building or Premises and against injury to any persons caused by Tenant's
actions pursuant to this Section 5.1, except to the extent due to the gross
negligence, willful misconduct or violation of this Lease by Landlord.  Such
entry shall be on all the terms of this Lease except the obligations to pay Base
Rent and Tenant Share of Direct Expenses and Capital Expenses.

5.2          Freight Elevators.  Landlord shall, consistent with its obligations
to other tenants of the Building, make the freight elevator reasonably available
to Tenant in connection with initial decorating, furnishing and moving into the
Premises.

5.3          Tenant's Representative.  Tenant has designated Jonathan Young as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Landlord, shall have full authority
and responsibility to act on behalf of the Tenant as required in this Tenant
Work Letter.

5.4          Landlord's Representative.  Landlord has designated Pete Back as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.5          Intentionally Omitted.

5.6          Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord's sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.

5.7          Tenant's Lease Default.  Notwithstanding any provision to the
contrary contained in this Lease, if an event of default as described in the
Lease, or a default by Tenant under this Tenant Work Letter, beyond any
applicable notice and cure period expressly set forth in the Lease, has occurred
at any time on or before the Substantial Completion of the Premises, then (i) in
addition to all other rights and remedies granted to Landlord pursuant to the
Lease, Landlord shall have the right to cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 4 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this Tenant Work Letter shall be
forgiven in each case until such time as such default is cured pursuant to the
terms of the Lease.

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

SPACE PLAN
-3-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

SCHEDULE 1 TO EXHIBIT B

SPACE PLAN

[attached]





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

SCHEDULE 1 TO
EXHIBIT B
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Picture 3 [akro20191231ex101292360002.jpg]





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

SCHEDULE 1 TO
EXHIBIT B
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

TURNKEY SCOPE OF WORK

·



All millwork is excluded except for new lower cabinets at the break room (uppers
priced as an alternate); existing rounded floating counter top to remain;
millwork at copier and where new stools shown do not exist (lowers were removed;
as set forth below with highlight of said area).

Picture 4 [akro20191231ex101292360003.jpg]

·



New walls are priced at ceiling height, not full height.

·



New carpet throughout and new VCT at breakroom priced at Building standard.

·



Includes new building required flood stop, chronomite, and waterproofing.

·



Assumes reuse of existing plumbing; no engineering included.

·



Pricing assumes no new VAVs; pricing assumes redistributing existing for new
layout.

·



Operable partition to be Hufcor standard option and includes allowances for
structural scope.

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

SCHEDULE 1 TO
EXHIBIT B
-3-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT C

601 GATEWAY BOULEVARD

NOTICE OF LEASE TERM DATES

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To:

 

 

Copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Office Lease

 

 

 

 

Dated:

 

 

Between:

601 & 651 GATEWAY CENTER LP, a Delaware limited partnership, Lessor or Landlord,
and ______, a ______, Lessee or Tenant

 

In accordance with the subject document we wish to advise you and/or confirm
your tenancy of Suite _____ on the ____ floor of [APPROPRIATE BUILDING] Gateway
Boulevard, South San Francisco, CA  94080, and that the following terms and
conditions are accurate and in full force and effect:

 

Net rentable square feet

 

 

 

Lease term

 

 

Lease commencement date

 

 

 

Lease expiration date

 

 

Base rent schedule

From

 

To:

 

 

 

 

 

 

 

Monthly Rent:

 

 

$________

 

Rent checks are

 

 

 

 

 

Payable to:

Mailed to:

All other inquiries to:

 

 

 

 

 

Boston Properties

[APPROPRIATE ENTITY]

[APPROPRIATE ADDRESS]

Lobby Level, Suite One

 

 

Four Embarcadero Center

 

 

San Francisco, CA 94111

 

 

Telephone:

415-772-0700

 

 

Fax:

415-982-1780

 

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

We request that you sign this letter where indicated below, confirming the
information provided above, and return it to our representative below within ten
(10) days of receipt.  A return envelope is provided.  Our failure to receive
your executed Notice within such time period will indicate your acceptance that
the information set forth is correct.  A second letter is enclosed for your
files.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT C
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

 

 

 

 

 

 

 

 

 

Boston Properties, L.P.

 

 

 

 

 

 

 

 

 

Agreed to and Accepted:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Lease Administrator's name

 

Date

 

By:

 

 

Date

 

Lease Administration

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

copy:

Property Manager, Property Accountant

 

 

 

 

via:

Certified Mail

 

 

 

 

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT C
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT D

601 GATEWAY BOULEVARD

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
that Landlord will exercise good faith efforts (without any obligation to place
a tenant in default or commence litigation) to enforce the Rules and Regulations
against other tenants and occupants of the Project in a nondiscriminatory
manner.  In the event of any conflict between the Rules and Regulations and the
other provisions of this Lease, the latter shall control.

1.            Signs.  Except as specifically provided in this Lease to which
these rules and regulations are attached, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside or inside of the Building or on the Common Areas or other areas of the
Project without Landlord’s prior written consent.  Landlord may remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule.  All signs or lettering on doors and walls must be
approved by Landlord, and shall be printed, painted, affixed or inscribed or
modified at Tenant’s expense by a person approved by Landlord.  Without
Landlord’s written consent, Tenant shall not use the name of the Building or the
Project in connection with or in promoting or advertising the business of Tenant
except as Tenant’s address.  Landlord hereby agrees to provide Tenant with the
Building’s standard graphics at the entrance to the Premises and in the elevator
lobby.

2.            Window Treatments.  Tenant shall not place anything against or
near glass partitions or doors or windows which may appear unsightly from
outside the Premises.  Tenant shall be held responsible for any damage to the
glass coating within the Premises.  If Landlord objects in writing to any
curtains, blinds, shades, screens or hanging plants or other similar objects
attached to or used in connection with any window or door of the Premises, or
placed on any windowsill, which are visible from the exterior of the Premises,
Tenant shall immediately discontinue such use.

3.            Common Areas.  The sidewalks, entrances, halls, corridors,
elevators and stairways of the Building and the Project shall not be obstructed
or used as a waiting or lounging place by Tenant and the Tenant’s Parties.  All
entrance doors leading from the Premises to the hallways are to be kept closed
at all times.  The outside areas immediately adjoining the Premises shall be
kept clear at all times by Tenant, and Tenant shall not place or permit any
obstructions, garbage, refuse, merchandise or displays in such areas.  The
halls, passages, exits, entrances, elevators, escalators and stairways are not
open to the general public, but are open, subject to reasonable regulations, to
Tenant’s Parties.  Landlord shall, in all cases, retain the right to control and
prevent access thereto of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety of the Project or any part thereof provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT D
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

ordinary course of its business, unless such persons are engaged in illegal or
unlawful activities.  Neither Tenant nor any Tenant Parties shall go upon the
roof of the Building.

4.            Directory.  The directory of the Building will be provided for the
display of the name and location of tenants, and Landlord reserves the right to
exclude any other names therefrom.  Tenant shall be allocated its pro rata share
of lines on the Building directory board in the main lobby.

5.            Cleanliness.  Tenant shall not exhibit carelessness or
indifference to the good order and cleanliness of the Premises.

6.            Keys.  Landlord will furnish Tenant, free of charge, with two keys
to each exterior door lock in the Premises.  All duplicate keys shall be
purchased only from Landlord.  Landlord may charge a reasonable fee for any
additional keys.  Tenant shall not make or have made additional keys, and Tenant
shall not alter any lock or install a new additional lock or bolt on any door of
its Premises.  Tenant, upon the termination of its tenancy, shall deliver to
Landlord the keys to all doors and pay Landlord for any lost keys.

7.            Security Devices.  If Tenant requires telephonic, burglar alarm or
similar services, it shall first obtain and comply with Landlord’s instructions
for their installation.

8.            Freight Elevators.  The Building service elevator shall be
available for use by all tenants in the Building, subject to such reasonable
scheduling by Landlord.  No equipment, materials, furniture, packages, supplies,
merchandise or other property will be received in the Building or carried in the
elevators except between such hours and in such elevators as may be designated
by Landlord.  Tenant’s initial move-in and subsequent deliveries of bulky items,
such as furniture, safes and similar items shall be made after obtaining
Landlord’s written consent and shall be made during the hours of 12:00 a.m. to
5:00 a.m. and 6:00 p.m. to 11:59 p.m., Monday through Friday, or at any time on
Saturday or Sunday, unless otherwise agreed in writing by Landlord.  Deliveries
during normal office hours shall be limited to normal office supplies and other
small items.  No deliveries shall be made which impede or interfere with other
tenants or the operation of the Building.

9.            Floor Load.  Tenant shall not place a load upon any floor of the
Premises which exceeds the load per square foot which such floor was designed to
carry and which is allowed by law.  Prior to delivery of any heavy object to the
Building, Tenant shall notify Landlord of such object’s specifications and
contemplated location in order that Landlord may take action to prevent
structural load damage to the Building.  Landlord shall have the right to
prescribe the weight, size and position of all equipment, materials, furniture
or other property brought into the Building.  Heavy objects shall, if considered
necessary by Landlord, stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight, which platforms shall be provided
at Tenant’s sole cost and expense.  Tenant shall be responsible for all
structural engineering required to determine structural load.  Business machines
and mechanical equipment belonging to Tenant which cause noise or vibration that
may be transmitted to the structure of the Building or to any space therein to
such degree as to be objectionable to Landlord or to any tenants in the
Building, shall be placed and maintained by Tenant, at Tenant’s sole cost and
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration.  The persons





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT D
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

employed to move such equipment in or out of the Building must be acceptable to
Landlord.  Landlord will not be responsible for loss of, or damage to, any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

10.          No Waste.  Tenant shall not use any method of heating and air
conditioning other than that supplied by Landlord.  Further, Tenant shall not
waste electricity, water or air conditioning and agrees to cooperate fully with
Landlord to assure the most effective operation of the Building’s heating and
air conditioning and to comply with any governmental energy-saving rules, laws
or regulations of which Tenant has actual notice.  Tenant shall keep corridor
doors closed.

11.          Building Identification.  Landlord reserves the right, exercisable
without notice and without liability to Tenant, to change the name and address
of the Building and/or any other part of the Project.

12.          Building Access.  Landlord reserves the right to exclude from the
Building between the hours of 12:00 a.m. to 7:00 a.m. and 6:00 p.m. to
11:59 p.m., Monday through Friday, and on Saturday, Sunday and holidays, any
person not having a Building issue key and is not identified on the daily access
list.  Tenant shall be responsible for all persons for whom it requests passes
and shall be liable to Landlord for all acts of such persons.  Landlord may
prevent access to the Project or any part thereof in case of invasion, mob,
riot, public excitement or other commotion.  Landlord may exclude or expel from
the Project or any part thereof any person who, in Landlord’s judgment, is
intoxicated or under the influence of liquor or drugs or is in violation of any
of the rules and regulations of the Project.  Landlord shall not be liable for
damages for any error with regard to the admission to or exclusion from the
Project or any part thereof of any person.

13.          Building Security.  Before Tenant and the Tenant Parties leave the
Premises each day, Tenant shall (a) close and lock the doors of its Premises,
and (b) shut off all water faucets and other utilities.  Tenant shall be
responsible for any damage or injuries sustained by other tenants or occupants
of the Building or by Landlord for noncompliance with this rule.

14.          Outside Services.  Tenant shall not obtain for use on the Premises,
towel or other similar services or accept barbering or bootblacking service upon
the Premises, except as such hours and under such regulations as may be fixed by
Landlord.  Canvassing, soliciting and distribution of handbills or any other
written material, and peddling in the Building are prohibited, and Tenant shall
cooperate to prevent such activities.

15.          Lavatories.  The toilet rooms, toilets, urinals, wash bowls and
other apparatus shall not be used for any purpose other than that for which they
were constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  The expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by the tenant who, or whose Tenant
Parties, shall have caused it.

16.          Solicitation.  Tenant shall not make any room-to-room solicitation
of business from other tenants in the Project or any part thereof.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT D
-3-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

17.          Electronic Devices.  Tenant shall not install any radio or
television antenna, loudspeaker or other devices on the roof or exterior walls
of the Building.  Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

18.          Trash Disposal.  Tenant shall store all its trash and garbage
within the Premises or in other facilities provided by Landlord.  Tenant shall
not place in any trash box or receptacle any material which cannot be disposed
of in the ordinary and customary manner of trash and garbage disposal.  All
garbage and refuse disposal shall be made in accordance with directions issued
from time to time by Landlord.

19.          Prohibited Uses.  The Premises shall not be used for (a) the
keeping of any bicycles, motorcycles or animals of any kind (except service
animals to the extent access is required by Applicable Laws), or (b) lodging, or
(c) for manufacturing of any kind; nor shall the Premises be used for any
illegal purpose.  No cooking or heating of food is permitted on the Premises,
excepting therefrom microwave ovens and equipment for brewing coffee, tea, hot
chocolate and similar beverages.  Such cooking and heating devices and their use
should be approved by Underwriters Laboratories in accordance with all
applicable insurance regulations and federal, state, county and city laws,
codes, ordinances, rules and regulations.  Tenant shall not install, maintain or
operate upon the Premises any vending machines without the written consent of
Landlord, which consent shall not be unreasonably withheld.

20.          Prohibited Equipment.  Tenant shall not use in any space or in the
public halls of the Project any hand truck except those equipped with rubber
tires and side guards or such other material- handling equipment as Landlord may
approve.  Tenant shall not bring any other vehicles of any kind into the
Building.

21.          Safety Procedures.  Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governmental agency.

22.          Premises Security.  Tenant assumes full responsibility for
protecting its space from theft, robbery and pilferage, which includes keeping
doors locked and other means of entry to the Premises closed and
secure.  Landlord shall not in any way be responsible to Tenants or any Tenant
Party, for any loss of property from the Premises or public areas or for any
damage to any property thereon to the extent provided in the Lease.

23.          Building Management.  Tenant’s requirements will be attended to
only upon appropriate application to the Building management office by an
authorized individual.  Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

24.          Waiver.  Landlord may waive any one or more of these Rules and
Regulations for the benefit of Tenant or any other tenant, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of Tenant or any other tenant, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all of the tenants of the
Building.





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT D
-4-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

25.          Integration.  These Rules and Regulations are in addition to, and
shall not be construed to in any way modify or amend, in whole or in part, the
terms, covenants, agreements and conditions of the Lease.

26.          Additional Regulations.  Landlord reserves the right to make such
other and reasonable rules and regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the Project
of any part thereof and for the preservation of good order therein.  Tenant
agrees to abide by all such Rules and Regulations hereinabove stated and any
additional rules and regulations which are adopted and delivered to Tenant in
writing.

27.          Observance of Rules.  Tenant shall be responsible for the
observance of all of the foregoing rules by Tenant’s employees, agents, clients,
customers, invitees, licensees and guests.

28.          Parking Facilities.  The following rules and regulations shall
govern use of the parking facilities within the Common Areas appurtenant to the
Project (such parking facilities being collectively referred to hereinafter as
the “Parking Area”).

28.1        Persons using the Parking Area shall obey all signs and shall park
only in areas designated for vehicle parking within painted stall
lines.  Tenant’s parking spaces shall be used only for parking vehicles no
longer than full-sized passenger automobiles.  Tenant shall not permit any
vehicle that belongs to or is controlled by Tenant, its agents, employees,
invitees, licensees and visitors, to be loaded, unloaded or parked in areas
other than those designated by Landlord or its parking operator for such
activities.  No maintenance, washing, waxing or cleaning of vehicles shall be
permitted in the Parking Area.  Unless otherwise instructed, each person using
the Parking Area shall park and lock his or her own vehicle.  Neither Landlord
nor its parking operator shall be liable for damage to any vehicle, injury to
any person or loss of any property, all of which risks are assumed by the person
using the Parking Area.  Parking pursuant to this Lease is intended as a license
only, and no bailment is intended or created hereby.  Tenant shall abide by
those rules promulgated by Landlord which provide for tandem parking.  No
overnight or extended term storage of any vehicles or other object shall be
permitted.

28.2        Persons using the Parking Area shall comply with any parking
identification system established by Landlord or its parking operator.  Such a
system may include the validation of visitor parking, at the validation rate
applicable to visitor parking from time to time as set by Landlord or its
parking operator.  Parking stickers or other identification devices supplied by
Landlord shall remain the property of Landlord.  Such devices shall not be
transferable, and any such device in the possession of an unauthorized holder
may be retained by Landlord and declared void.  Upon the loss or obliteration of
a parking identification device, Tenant shall pay such reasonable replacement
charge as may be established by Landlord or its parking operator.  Upon the
termination of parking privileges, all parking identification devices supplied
by Landlord shall be returned to Landlord.  Landlord may refuse the sale of
monthly stickers or other parking identification devices to any tenant or person
and/or his agents or representatives who willfully refuse to comply with these
Rules and Regulations and all unposted city, state or federal ordinances, laws,
or agreements.  Loss or theft of parking identification devices from automobiles
must be reported to the garage manager immediately, and a lost or stolen report
must be filed by





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT D
-5-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

the customer at that time.  Landlord may exclude any car from the parking
facilities that does not have an identification device.  Any parking
identification devices reported lost or stolen found on any unauthorized car
will be confiscated and the illegal holder will be subject to prosecution.  Lost
or stolen devices found by the purchaser must be reported to the parking
facility office immediately to avoid confusion.

28.3        The speed limit within all parking areas shall be five (5) miles per
hour.

28.4        Landlord reserves the right to modify, redesign or redesignate uses
permitted in the Parking Area or any portion thereof, to relocate parking spaces
from floor to floor, from one portion of the Parking Area to another or to
reasonably adjacent offsite locations, and to allocate parking spaces between
compact and standard sizes from time to time, as long as the same comply with
applicable laws and ordinances.  Reserved parking spaces shall be clearly and
prominently marked as such by Landlord.  But neither Landlord nor its parking
operator shall be liable or responsible for the failure of persons to observe
such markings or to obey other rules and regulations, agreements, laws or
ordinances applicable to the Parking Area.  Without limiting the generality of
the foregoing, Landlord shall not be obligated to tow any violator’s vehicle, or
to declare a default under or terminate the lease of any other tenant of the
Building, on account of any such failure.  If for any reason Landlord is unable
to provide to Tenant all or any portion of its parking spaces or Tenant is
unreasonably denied access thereto during the initial term of this Lease or any
renewal or extension hereof, such fact shall not be a default by Landlord or
permit Tenant to terminate this Lease, either in whole or in part, but Tenant’s
obligation to pay rental for any parking space which is not provided by Landlord
shall be abated for so long as Tenant does not have the use of such parking
space, in full settlement of all claims that Tenant might otherwise have against
Landlord by reason of Landlord’s failure or inability to provide Tenant with
such parking space.

Tenant shall be responsible for the compliance with all of the foregoing rules
and regulations by Tenant and Tenant Parties.  Landlord may refuse to permit any
person who violates any such rules and regulations to have access to the Project
or any part thereof.  Landlord reserves the right from time to time to modify
the rules and regulations set forth herein, including, without limitation, to
adopt and modify such rules and regulations applicable to the Parking Area, as
it deems necessary for the proper operation.

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT D
-6-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT E

601 GATEWAY BOULEVARD

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the "Lease") made
and entered into as of                      , 20       by and between
                            , as Landlord, and the undersigned, as Tenant, for
Premises on the ______________ floor(s) of the office building located
at                            , certifies as follows:

1.            Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

2.            The undersigned currently occupies the Premises described in the
Lease, the Lease Term commenced on                             , and the Lease
Term expires on ___________, and the undersigned has no option to terminate or
cancel the Lease or to purchase all or any part of the Premises, the Building
and/or the Project.

3.            Base Rent became payable on                             .

4.            The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.            Tenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:

6.            All monthly installments of Base Rent, all Additional Rent and all
monthly installments of estimated Additional Rent have been paid when due
through                             .  The current monthly installment of Base
Rent is $                            .

7.            To Tenant’s current actual knowledge, all conditions of the Lease
to be performed by Landlord necessary to the enforceability of the Lease have
been satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.

8.            No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord except the Security Deposit in the
amount of $                             as provided in the Lease.

9.            To Tenant’s current actual knowledge, as of the date hereof, there
are no existing defenses or offsets, or, to the undersigned's knowledge, claims
or any basis for a claim, that the undersigned has against Landlord.

10.          If Tenant is a corporation, limited liability company, partnership
or limited liability partnership, Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT E
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

deliver this Estoppel Certificate and that each person signing on behalf of
Tenant is authorized to do so.

11.          There are no actions pending against the undersigned under the
bankruptcy or similar laws of the United States or any state.

12.          Other than in compliance with all applicable laws and incidental to
the ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

13.          To Tenant’s current actual knowledge, all tenant improvement work
to be performed by Landlord under the Lease has been completed in accordance
with the Lease and has been accepted by the undersigned and all reimbursements
and allowances due to the undersigned under the Lease in connection with any
tenant improvement work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                              on the             day of
                   , 20     .

 

                            

 

 

 

 

"Tenant":

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT E
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT F

601 GATEWAY BOULEVARD

STANDARDS FOR UTILITIES AND SERVICES

1.            Elevators.  Provide non-attended passenger elevators to and from
the floor(s) on which the Premises are located.  Landlord may limit the number
of elevators operating outside normal business hours.

2.            HVAC.  On Monday through Friday, except holidays, from 7:00 a.m.
to 6:00 p.m., ventilate the Premises and furnish air conditioning or heating on
such days and hours, in temperatures and amounts which in Landlord’s good faith
judgment are reasonably required for comfortable occupancy of the Premises under
normal business operations.  If Tenant requires air conditioning during other
hours, Landlord will furnish same through an access system provided to Tenant at
the Premises, if available, or otherwise as specified in a written request of
Tenant delivered to the Building management office before noon on the preceding
business day.  For this service Tenant will pay Landlord, upon receipt of
Landlord’s statement, the charge at an hourly rate reasonably and uniformly
determined by Landlord from time to time, which is currently $266.97 for full
HVAC and $126.92 for fans only per hour.  Tenant agrees that neither Tenant nor
any Tenant Party shall at any time enter mechanical installations or facilities
of the Building or adjust, tamper with, touch or otherwise in any manner affect
said installations or facilities.  The cost of maintenance and service calls to
adjust and regulate the air conditioning system shall be charged to Tenant if
the need for maintenance work results from either Tenant’s adjustment of room
thermostats or Tenant’s failure to comply with Landlord’s rules governing the
temperature within the Premises.

3.            Lighting.  Furnish electric lighting for all public areas and
special service areas of the Building as Landlord determines in good faith to be
reasonable and standard, including replacement of Building standard lights,
bulbs and tubes.

4.            Electrical Service.  Subject to the limitation of this Paragraph
4, furnish electrical service to the Premises, including providing and
installing all Building standard replacement lighting tubes.  If Tenant uses
more electrical power than Landlord in good faith considers reasonable or normal
for office use, Tenant will pay Landlord on a monthly basis the cost of such
excess power consumed by Tenant.  Consumption will be determined, at Landlord’s
election, either (a) by a survey performed by a reputable consultant selected by
Landlord, or (b) through separate meters or submeters installed, maintained and
read by Landlord at Tenant’s cost.  For purposes of this Paragraph 4 only,
“month” and “monthly” shall mean any billing period used by the utility or other
power provider supplying electricity.  All installations of electrical fixtures,
appliances and equipment within the Premises other than normal office equipment
shall be subject to Landlord’s reasonable prior approval, and if they materially
affect the temperature or humidity otherwise maintained, Landlord may, at
Tenant’s sole cost and expense (to be paid within (30) days after delivery of
written demand supported by invoices or other reasonably satisfactory evidence),
install supplemental air conditioning units.  Tenant’s use of electricity shall
never exceed Tenant’s share of the capacity of existing feeders to the Building
or of the risers, wiring installations and transformers serving the floor(s)
containing the Premises.  Landlord shall provide





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT F
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

up to 3.5 watts per usable square foot (demand) of riser and floor panel
electrical capacity averaged over the floor being serviced.  Tenant shall be
allocated an approximate 2.0 watts per usable square foot for power and 1.5
watts per usable square foot for lighting.  Any risers or wiring necessary to
meet Tenant’s excess electrical requirements will be installed by Landlord on
Tenant’s request, at Tenant’s sole cost and expense (to be paid in advance), but
only if in Landlord’s good faith belief, they are necessary and will not cause
damage to the Building or a dangerous condition, entail excessive or
unreasonable alterations, repairs or expense, or disturb other occupants.

5.            Water.  Provide toilet facilities, water for lavatory and toilet
purposes, cold water for drinking and tepid water for lavatory purposes, all at
points of supply provided for general use of tenants in the Building and in the
Premises through fixtures installed by Landlord or by Tenant with Landlord’s
consent.

6.            Janitorial.  Provide janitorial service to the Premises on
business days and other cleaning services as Landlord determines to be
reasonably required.  Tenant will pay Landlord the full cost attributable to any
extraordinary janitorial or cleaning services which the Premises may require.

7.            Maintenance of Non-Building Standard Items.  Maintenance and
service costs necessary for non-building standard items in the Premises shall be
the responsibility of Tenant.  As used in this paragraph, non-building standard
items shall include, without limitation, heat pumps, condenser pumps, sinks and
associated drain pipes, faucets, hot water heaters, garbage disposals,
dishwashers, refrigerators, ice makers, air conditioning units, projection
screens and associated wiring and switching, incandescent downlight or wallwash
fixtures and lamps, floor electrical outlets and power poles.

8.            Security Services.  Provide Building security personnel
twenty-four (24) hours per day, seven (7) days per week, fifty-two (52) weeks
per year and a card access system which allows access to individual office
floors twenty-four (24) hours per day, seven (7) days per week, fifty-two (52)
weeks per year, all of which shall be provided by Landlord in its sole and
absolute discretion.  Notwithstanding Landlord’s providing security, Tenant
waives any claim against Landlord with respect to any loss by theft or any other
damage suffered or incurred by Tenant in connection with any entry into the
Premises or any other breach of security with respect to the Premises or the
Building, except due to the gross negligence or willful misconduct of Landlord
or Landlord’s violation of this Lease.

Landlord reserves the right to adopt reasonably, nondiscriminatory modifications
and additions to these standards, which Landlord shall promptly deliver to
Tenant in writing.

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT F
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT G

ACCEPTABLE FORMS OF INSURANCE CERTIFICATE

Picture 1 [akro20191231ex101292360004.jpg]

 





 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT G
-1-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

Picture 6 [akro20191231ex101292360005.jpg]

 

 

 



 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

EXHIBIT G
-2-

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

EXHIBIT H

FORM OF LETTER OF CREDIT

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                             

ISSUE DATE:                             

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

601 & 651 GATEWAY CENTER LP

C/O BOSTON PROPERTIES LIMITED PARTNERSHIP

FOUR EMBARCADRO CENTER

LOBBY LEVEL, SUITE ONE

SAN FRANCISCO, CA 94111

ATTENTION:  MR. BOB PESTER

 

APPLICANT:

AKERO THERAPEUTICS, INC.

400 TECHNOLOGY SQUARE

10TH FLOOR

CAMBRIDGE, MA 02139

 

AMOUNT:                      US$107,953.86 (ONE HUNDRED SEVEN THOUSAND NINE
HUNDRED FIFTY THREE AND 86/100 U.S. DOLLARS)

 

EXPIRATION DATE:            FEBRUARY      , 2021 (ONE YEAR FROM DATE THE LC IS
ISSUED)

 

PLACE OF EXPIRATION:             ISSUING BANK’S COUNTERS AT ITS ABOVE ADDRESS

 

DEAR SIR/MADAM:

 





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

3

 




 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
SVBS                IN YOUR FAVOR FOR THE ACCOUNT OF THE APPLICANT EFFECTIVE
IMMEDIATELY, FOR THE SUM NOT EXCEEDING ONE HUNDRED SEVEN THOUSAND NINE HUNDRED
FIFTY THREE AND 86/100 U.S. DOLLARS ($107,953.86)  WHICH EXPIRES ON
                 AT OUR OFFICE AND AVAILABLE BY YOUR DRAFT(S) DRAWN ON US AT
SIGHT IN THE FORM OF EXHIBIT “A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:

1. THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2. BENEFICIARY’S DATED AND SIGNED STATEMENT, STATING ANY ONE OF THE FOLLOWING
WITH INSTRUCTIONS IN BRACKETS THEREIN COMPLETED:

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE, HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD(INSERT) IN ACCORDANCE WITH THE TERMS OF
THAT CERTAIN OFFICE LEASE DATED FEBRUARY       , 2020 BY AND BETWEEN BENEFICIARY
AND APPLICANT (OR THE SUCCESSOR-IN-INTEREST TO THE ORIGINAL TENANT OF SUCH
OFFICE LEASE), AS THE SAME MAY HAVE BEEN AMENDED (COLLECTIVELY, THE “LEASE”), OR
SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT TO BENEFICIARY RESULTING
FROM THE BREACH OF SUCH LEASE BY THE TENANT THEREUNDER, OR THE TERMINATION OF
SUCH LEASE, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS DRAWING.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY HAS RECEIVED A WRITTEN NOTICE
OF SILICON VALLEY BANK’S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT NO.
SVBSF(INSERT) AND LESS THAN FORTY-FIVE (45) DAYS REMAIN PRIOR TO THE EXPIRATION
OF SUCH LETTER OF CREDIT.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. SVBSF(INSERT)  AS THE RESULT OF THE FILING
OF A VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE BY THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED FEBRUARY     , 2020 BY
AND BETWEEN BENEFICIARY AND APPLICANT (OR THE SUCCESSOR-IN-INTEREST TO THE





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

4

 




 

ORIGINAL TENANT OF SUCH OFFICE LEASE), AS THE SAME MAY HAVE BEEN AMENDED
(COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. SVBSF(INSERT)  AS THE RESULT OF AN
INVOLUNTARY PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE
BANKRUPTCY CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED
FEBRUARY       , 2020 BY AND BETWEEN BENEFICIARY AND APPLICANT (OR THE
SUCCESSOR-IN-INTEREST TO THE ORIGINAL TENANT OF SUCH OFFICE LEASE), AS THE SAME
MAY HAVE BEEN AMENDED (COLLECTIVELY, THE “LEASE”), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING.”

OR

“THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. SVBSF(INSERT)  AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED
FEBRUARY       , 2020 BY AND BETWEEN BENEFICIARY AND APPLICANT(OR THE
SUCCESSOR-IN-INTEREST TO THE ORIGINAL TENANT OF SUCH OFFICE LEASE), AS THE SAME
MAY HAVE BEEN AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE.”

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

NOTWITHSTANDING THE EXPIRATION DATE IDENTIFIED ABOVE IN THIS LETTER OF CREDIT,
THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST 60 DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED OR CERTIFIED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE
ADDRESS THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN CURRENT
EXPIRATION DATE.  IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY
EXTENDED BEYOND SEPTEMBER 1, 2027.  IN THE EVENT WE SEND SUCH NOTICE OF
NON-EXTENSION, YOU MAY DRAW HEREUNDER BY YOUR PRESENTATION TO US OF YOUR SIGNED
AND DATED STATEMENT STATING THAT YOU HAVE RECEIVED A NON-EXTENSION NOTICE FROM
SILICON VALLEY BANK IN RESPECT OF LETTER OF CREDIT NO. SVBSF
                            , YOU





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

5

 




 

ARE DRAWING ON SUCH LETTER OF CREDIT FOR US$                            , LESS
THAN SIXTY (60) DAYS REMAIN PRIOR TO THE EXPIRATION OF THIS LETTER OF CREDIT AND
YOU HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT ACCEPTABLE TO YOU.

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF  THE REQUIRED
DOCUMENTS  ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:  SILICON
VALLEY BANK, 3003 TASMAN DRIVE, MAIL SORT HF 210, SANTA CLARA, CA 95054,
ATTENTION: GLOBAL TRADE FINANCE. AS USED IN THIS LETTER OF CREDIT, "BUSINESS
DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY ON WHICH BANKING
INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR REQUIRED BY LAW TO
CLOSE. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY IN THE ISP98 (AS
HEREINAFTER DEFINED), IF THE EXPIRATION DATE OR THE FINAL EXPIRATION DATE IS NOT
A BUSINESS Day THEN SUCH DATE SHALL BE AUTOMATICALLY EXTENDED TO THE NEXT
SUCCEEDING DATE WHICH IS A BUSINESS DAY.

FACSIMILE PRESENTATIONS ARE ALSO PERMITTED.  EACH FACSIMILE TRANSMISSION SHALL
BE MADE AT:  (408) 496-2418 OR (408) 969-6510; AND UNDER CONTEMPORANEOUS
TELEPHONE ADVICE TO: (408) 450-5001 OR (408) 654-7176, ATTENTION: GLOBAL TRADE
FINANCE.  ABSENCE OF THE AFORESAID TELEPHONE ADVICE SHALL NOT AFFECT OUR
OBLIGATION TO HONOR ANY DRAW REQUEST.

THIS LETTER OF CREDIT IS TRANSFERABLE IN WHOLE BUT NOT IN PART ONE OR MORE
TIMES, BUT IN EACH INSTANCE ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND FOR
THE THEN AVAILABLE AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN
COMPLIANCE WITH THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO
THE REGULATIONS OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF
COMMERCE.  AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINALS
OR COPIES OF ALL AMENDMENTS, IF ANY, TO THIS LETTER OF CREDIT MUST BE
SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT TOGETHER
WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED.  APPLICANT
SHALL PAY OUR TRANSFER FEE OF ¼ OF 1% OF THE TRANSFER AMOUNT (MINIMUM US$250.00)
UNDER THIS LETTER OF CREDIT BUT SUCH PAYMENT BY APPLICANT SHALL NOT BE A
CONDITION TO TRANSFER. EACH TRANSFER SHALL BE EVIDENCED BY EITHER (1) OUR
ENDORSEMENT ON THE REVERSE OF THE LETTER OF CREDIT AND WE SHALL FORWARD THE
ORIGINAL OF THE LETTER OF CREDIT SO ENDORSED TO THE TRANSFEREE OR (2) OUR
ISSUING A REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON SUBSTANTIALLY THE
SAME TERMS AND CONDITIONS AS THE





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

6

 




 

TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT THE TRANSFERRED LETTER OF CREDIT
SHALL HAVE NO FURTHER EFFECT).

IF DEMAND FOR PAYMENT IS PRESENTED BY 10 A.M. CALIFORNIA TIME AND CONFORMS TO
THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT  SHALL BE MADE BY
ISSUING BANK TO YOU OF THE AMOUNT SPECIFIED, IN IMMEDIATELY AVAILABLE FUNDS NO
LATER THAN THE NEXT FOLLOWING BUSINESS DAY AFTER THE DATE OF PRESENTMENT.  IF
DEMAND FOR PAYMENT IS PRESENTED BY YOU HEREUNDER AFTER THE TIME SPECIFIED ABOVE,
AND CONFORMS TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL
BE MADE TO YOU, OF THE AMOUNT OF SPECIFIED, IN IMMEDIATELY AVAILABLE FUNDS NO
LATER THAN THE SECOND BUSINESS DAY AFTER THE DATE OF PRESENTMENT.

WE HEREBY AGREE WITH THE BENEFICIARY THAT THE DRAFTS DRAWN UNDER AND IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL BE DULY
HONORED UPON PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER
OF CREDIT OR ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.

IF THE ORIGINAL AND/OR ANY AMENDMENTS THERETO OF THIS STANDBY LETTER OF CREDIT
NO. SVBSF          ARE LOST, STOLEN OR DESTROYED, WE WILL ISSUE YOU A "CERTIFIED
TRUE COPY" OF THIS STANDBY LETTER OF CREDIT NO. SVBSF            UPON OUR
RECEIPT OF YOUR INDEMNITY LETTER.  IF THE ORIGINAL OF THIS STANDBY LETTER OF
CREDIT IS MUTILATED, WE WILL ISSUE YOU A REPLACEMENT STANDBY LETTER OF CREDIT
WITH THE SAME NUMBER, DATE AND TERMS AS THE ORIGINAL UPON OUR RECEIPT OF THE
MUTILATED STANDBY LETTER OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

7

 




 

SILICON VALLEY BANK,

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

 





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

8

 




 

EXHIBIT "A"

SIGHT DRAFT

 

 

 

 

 

 

 

 

 

 

 

 

DATE:

                            

 

REF. NO.                                

 

 

 

 

 

AT SIGHT OF THIS DRAFT

 

 

PAY TO THE ORDER
OF                                                                                     US$                        

 

 

 

 

 

USDOLLARS                                                                                                                                                                         

 

                                                                                                                                                                                                

 

 

 

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY

 

LETTER OF CREDIT
NUMBER            NO.                                           DATED                                    

 

TO:

SILICON VALLEY BANK

 

 

3003 TASMAN DRIVE

                                                              

 

 

SANTA CLARA, CA 95054

(BENEFICIARY'S NAME)

 

 

                                                              

 

 

Authorized Signature

 

 

GUIDELINES TO PREPARE THE DRAFT

 





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

9

 




 

1.



DATE: ISSUANCE DATE OF DRAFT.

2.



REF. NO.: BENEFICIARY'S REFERENCE NUMBER, IF ANY.

3.



PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.



US$: AMOUNT OF DRAWING IN FIGURES.

5.



USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.



LETTER OF CREDIT NUMBER: SILICON VALLEY BANK'S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.



DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.



BENEFICIARY'S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.



AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

 

IF YOU NEED FURTHER ASSISTANCE IN COMPLETING THIS DRAFT, PLEASE CALL OUR L/C
PAYMENT SECTION AT 408-654-6274 OR 408-654-7716.

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER __________________

 





[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

10

 




EXHIBIT “B”

FORM OF TRANSFER FORM

 

 

 

 

 

 

DATE:

 

 

 

 

TO:

SILICON VALLEY BANK

RE:

IRREVOCABLE STANDBY LETTER OF CREDIT

 

3003 TASMAN DRIVE

NO.

 

ISSUED BY

 

SANTA CLARA, CA 95054

 

SILICON VALLEY BANK, SANTA CLARA

 

ATTN: GLOBAL TRADE FINANCE

 

L/C AMOUNT:

 

 

STANDBY LETTERS OF CREDIT

 

 

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

_________________________________________________________________________________________

(NAME OF TRANSFEREE)

 

_________________________________________________________________________________________

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
EITHER (1) ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY
TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER, OR (2) ISSUE A
REPLACEMENT LETTER OF CREDIT TO THE TRANSFEREE ON SUBSTANTIALLY THE SAME TERMS
AND CONDITIONS AS THE TRANSFERRED LETTER OF CREDIT (IN WHICH EVENT THE
TRANSFERRED LETTER OF CREDIT SHALL HAVE NO FURTHER EFFECT).

 

SINCERELY,

 

SIGNATURE AUTHENTICATED

 

 

 

(BENEFICIARY’S NAME)

 

The name(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

 

 

 

 

(SIGNATURE OF BENEFICIARY)

 

(Name of Bank)

 

 

 

(NAME AND TITLE)

 

(Address of Bank)

 

 

 

 

 

(City, State, ZIP Code)

 

 

 

 

 

(Authorized Name and Title)

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

(Telephone number)

 

 

 



[Type here]

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY

DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF CREDIT DRAFT AND THE LETTER OF
CREDIT APPLICATION,

BETWEEN APPLICANT AND SILICON VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL.

 

 

 

 

 

Applicant’s  Authorized Signature

 

DATE

11

 




 

OFFICE LEASE

601 GATEWAY BOULEVARD

601 & 651 GATEWAY CENTER LP,

a Delaware limited partnership,

as Landlord,

and

AKERO THERAPEUTICS, INC.,

a Delaware corporation,

as Tenant.

 

 



 

811311.04/WLA
378421-00002/2-14-20/mem/mem

 

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS


4

ARTICLE 2

LEASE TERM


5

ARTICLE 3

BASE RENT


6

ARTICLE 4

ADDITIONAL RENT


7

ARTICLE 5

USE OF PREMISES


17

ARTICLE 6

SERVICES AND UTILITIES


18

ARTICLE 7

REPAIRS


20

ARTICLE 8

ADDITIONS AND ALTERATIONS


21

ARTICLE 9

COVENANT AGAINST LIENS


25

ARTICLE 10

INDEMNITY AND INSURANCE


25

ARTICLE 11

DAMAGE AND DESTRUCTION


31

ARTICLE 12

NONWAIVER


33

ARTICLE 13

CONDEMNATION


34

ARTICLE 14

ASSIGNMENT AND SUBLETTING


34

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES


40

ARTICLE 16

HOLDING OVER


41

ARTICLE 17

ESTOPPEL CERTIFICATES


42

ARTICLE 18

MORTGAGE OR GROUND LEASE


42

ARTICLE 19

DEFAULTS; REMEDIES


44

ARTICLE 20

COVENANT OF QUIET ENJOYMENT


46

ARTICLE 21

SECURITY DEPOSIT


47

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES


52

ARTICLE 23

SIGNS


53

ARTICLE 24

COMPLIANCE WITH LAW


53

ARTICLE 25

LATE CHARGES


55

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT


55

ARTICLE 27

ENTRY BY LANDLORD


56

ARTICLE 28

NOTICES


57

ARTICLE 29

MISCELLANEOUS PROVISIONS


58

 

EXHIBITS

A            OUTLINE OF PREMISES

B            TENANT WORK LETTER

C            FORM OF NOTICE OF LEASE TERM DATES

D            RULES AND REGULATIONS

E            FORM OF TENANT'S ESTOPPEL CERTIFICATE





 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

(i)

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

F             STANDARDS FOR UTILITIES AND SERVICES

G            ACCEPTABLE FORMS OF INSURANCE CERTIFICATE

H            FORM OF LETTER OF CREDIT

 





 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

(ii)

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




INDEX

 

 

 

 

Page(s)

 

 

Additional Rent


7

Alterations


21

Bank Prime Loan


55

Base Building


23

Base Rent


6

Base Year


7

Base Year Prop 13 Taxes


14

Brokers


62

Building


4

Building Common Areas


5

Building Common Areas.


5

Building Direct Expenses


8

Building Hours


18

Building Operating Expenses


8

Building Tax Expenses


8

Capital Expenses


14

Common Areas


5

Cost Pools


15

Direct Expenses


8

Estimate


15

Estimate Statement


15

Estimated Excess


15

Excess


15

Expense Year


8

Force Majeure


60

Gateway Center


62

Hazardous Substance


18

Holidays


18

HVAC


18

Landlord


1

Landlord Repair Notice


32

Lease


1

Lease Commencement Date


5

Lease Expiration Date


5

Lease Term


5

Lease Year


5

Lines


64

Mail


57

Notices


57

Operating Expenses


8

Original Improvements


27

Other Improvements


63

Premises


4

Project


4

 





 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

(iii)

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 




 

 

 

 

Page(s)

 

 

Project Common Areas


5

Proposition 13


12

Reassessment


13

Renovations


63

Rent


7

rentable square feet


5

Statement


15

Subject Space


35

Summary


1

Tax Expenses


12

Tenant


1

Tenant Work Letter


4

Tenant's Share


14

Tenant's Subleasing Costs


37

Transfer


34

Transfer Agreement


38

Transfer Notice


35

Transfer Premium


37

Transferee


35

Transfers


34

 

 

 

 

811311.04/WLA
378421-00002/2-14-20/mem/mem

(iv)

601 GATEWAY BOULEVARD
[Akero Therapeutics, Inc.]

 

